

Exhibit 10.13
 
SECURITIES PURCHASE AGREEMENT
 
THIS PURCHASE AGREEMENT (“Agreement”) is made as of the 14th day of November,
2007 by and among Interpharm Holdings Inc., a Delaware corporation (the
“Company”), Interpharm, Inc., a New York corporation (the “Interpharm” and
together with the Company, the “Borrowers”) and the Purchasers set forth on the
signature page affixed hereto (each a “Purchaser” and collectively the
“Purchasers”).
 
Recitals
 
A. The Company and the Purchasers are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by
Section 4(2) under the Securities Act of 1933, as amended (“1933 Act”), and the
provisions of Regulation D (“Regulation D”), as promulgated by the U.S.
Securities and Exchange Commission (the “SEC”) under the 1933 Act;
 
B. The Purchasers, severally and not jointly, wish to purchase, and the Company
wishes to sell and issue to the Purchasers, upon the terms and subject to the
conditions stated in this Agreement, the aggregate principal amount of the
Company’s Secured 12% Notes due 2009, substantially in the form attached hereto
as Exhibit A (the “STAR Notes”) set forth opposite such Purchaser’s name in
column two of the Schedule of Purchasers.
 
C. Upon the receipt of certain approvals, the Company intends to exchange for
the STAR Notes the Company’s (i) Secured Convertible 12% Notes due 2009,
substantially in the form attached hereto as Exhibit B (the “Initial Convertible
Notes”), which shall be convertible into shares of the Company’s common stock,
par value $0.01 per share (the “Common Stock”) and (ii) warrants, in
substantially the form attached hereto as Exhibit C (the “Warrants”) to acquire
up to that number of shares of Common Stock set forth opposite such Purchaser’s
name in column three of the Schedule of Purchasers.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Purchasers,
severally and not jointly, agree as follows:
 
1. DEFINITIONS. In addition to those terms defined above and elsewhere in this
Agreement, for the purposes of this Agreement, the following terms shall have
the meanings here set forth:
 
1.1 “1933 Act” has the meaning set forth in the Preamble.
 
1.2 “1934 Act” means the Securities Exchange Act of 1934, as amended.
 
1.3 “8-K Filing” is defined in Section 5.5.
 
1.4 “Action” is defined in Section 3.9.
 

--------------------------------------------------------------------------------


 
1.5 “Affiliate” means, with respect to any Person, any other Person which
directly or indirectly through one or more intermediaries controls, is
controlled by, or is under common control with, such Person, as such terms are
used in and construed under Rule 144 under the 1933 Act.
 
1.6 “Agreement” has the meaning set forth in the Preamble.
 
1.7 “Borrowers” has the meaning set forth in the Preamble.
 
1.8 “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in the City of New York are authorized or required by law
to remain closed.
 
1.9 “Buy-In” is defined in Section 5.1(e).
 
1.10 “Buy-In Price” is defined in Section 5.1(e).
 
1.11 “Cash Amount” is defined in Section 5.4(c).
 
1.12 “Closing” is defined in Section 2.1.
 
1.13 “Closing Date” is defined in Section 2.2.
 
1.14 “Closing Price” means, for any date, the closing bid price per share of the
Common Stock for such date (or the nearest preceding date) on the primary
Eligible Market or exchange or quotation system on which the Common Stock is
then listed or quoted, or if the Common Stock is not listed or quoted of any
Eligible Market, exchange or quotation system, the fair market value of a share
of Common Stock as determined by an independent appraiser selected in good faith
by the Required Holders, the cost of which shall be paid by the Company.
 
1.15 “Collateral Agent” means Tullis-Dickerson Capital Focus III, L.P., a
Delaware limited partnership, and its successors and assigns.
 
1.16 “Common Stock” has the meaning set forth in the Preamble.
 
1.17 “Company” has the meaning set forth in the Preamble.
 
1.18 “Company Counsel” means Guzov Ofsink, LLC.
 
1.19 “Contingent Obligation” is defined in Section 3.28.
 
1.20 “Conversion Shares” means the shares of Common Stock issuable upon the
conversion of the Convertible Notes.
 
1.21 “Convertible Notes” means the Initial Convertible Notes and the PIK Notes.
 
1.22 “Disclosure Materials” is defined in Section 3.7.
 
2

--------------------------------------------------------------------------------


 
1.23 “Effective Date” means the date that the Registration Statement is first
declared effective by the SEC.
 
1.24 “Eligible Market” means any of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market, the
NASDAQ Capital Market or the NASD Over-the-Counter Bulletin Board.
 
1.25 “Environmental Law” is defined in Section 3.33.
 
1.26 “Excluded Stock” means (a) the issuance of Common Stock upon exercise or
conversion of any options or other securities outstanding as of the date of this
Agreement and described in Schedule 3.6 (provided that such exercise or
conversion occurs in accordance with the terms thereof, without amendment or
modification, and that the applicable exercise or conversion price or ratio is
described in such schedule), (b) the issuance of Common Stock or grant of
options to employees, officers, directors or consultants of the Company pursuant
to a stock option plan or other incentive stock plan duly adopted by the
Company’s board of directors and/or approved by its shareholders, (c) the
issuance of the Initial Convertible Notes and Warrants in exchange for the STAR
Notes, (d) upon exercise of the Warrants, the conversion of the Convertible
Notes and the payment of PIK Notes on the Initial Convertible Notes,
(e) securities issued pursuant to acquisitions or other strategic transactions;
provided, (i) such acquisition or other transaction is not with an Affiliate of
the Company or any individual who is related by blood, marriage or adoption to
any Affiliate of the Company, (ii) the primary purpose of such acquisition or
other transaction is not to raise capital and (iii) such security is issued at a
price which is greater than or equal to the arithmetic average of the Closing
Price of the Common Stock for the ten (10) consecutive Trading Days immediately
preceding the date of issuance, or (f) (i) issuance of shares of Series D-1
Convertible Preferred Stock in exchange for outstanding shares of the Series B-1
Convertible Preferred Stock and Series C-1 Convertible Preferred Stock, (ii)
issuance of the Amended and Restated Warrants in exchange for the warrants which
were issued in connection with the issuance of the Series B-1 Convertible
Preferred Stock and Series C-1 Convertible Preferred Stock and (iii) issuance of
Common Stock upon the conversion of the Series D-1 Convertible Preferred Stock
or the exercise of such Amended and Restated Warrants, in each case in
accordance with the terms of the Consent and Waiver Agreement, dated November
__, 2007, among the Company, the holders of the Series B-1 Convertible Preferred
Stock and Series C-1 Convertible Preferred Stock, the Purchasers and the Sutaria
Stockholders named therein.
 
1.27 “FDA” is defined in Section 3.34.
 
1.28 “FDCA” is defined in Section 3.34.
 
1.29 “GAAP” is defined in Section 3.7.
 
1.30 “Hazardous Materials” is defined in Section 3.33.
 
1.31 “Indebtedness” is defined in Section 3.28.
 
1.32 “Information Statement” is defined in Section 5.6.
 
3

--------------------------------------------------------------------------------


 
1.33 “Interpharm” has the meaning set forth in the Preamble.
 
1.34 “Intellectual Property Rights” is defined in Section 3.19.
 
1.35 “Initial Convertible Notes” has the meaning set forth in the Preamble.
 
1.36 “Lien” means any lien, charge, claim, security interest, encumbrance, right
of first refusal or other restrictions.
 
1.37 “Material Adverse Effect” means a material adverse effect on the (i)
condition (financial or otherwise), business, assets or results of operations of
any of the Borrowers, (ii)  the Borrowers’ ability to perform any of their
obligations under the terms of the Transaction Documents in any material respect
or (iii) rights and remedies of a Purchaser under the Transaction Documents.
 
1.38 “Material Permits” is defined in Section 3.21.
 
1.39 “Maximum Rate” is defined in Section 7.17.
 
1.40 “Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
pool, syndicate, sole proprietorship, unincorporated organization, governmental
authority or any other form of entity not specifically listed herein.
 
1.41 “Pharmaceutical Product” is defined in Section 3.34.
 
1.42 “PIK Notes” shall mean the Convertible Notes issuable as interest payment
on the outstanding Convertible Notes in accordance with the terms of the
Convertible Notes.
 
1.43 “Preferred Stock Consents” is defined in Section 6.1(xii).
 
1.44 “Purchase Price” is defined in Section 2.2(b).
 
1.45 “Purchasers” has the meaning set forth in the Preamble.
 
1.46 “Registrable Securities” is defined in Section 5.21.
 
1.47 “Registration Statement” means a registration statement covering the resale
of the Conversion Shares and the Warrant Shares.
 
1.48 “Regulation D” has the meaning set forth in the Preamble.
 
1.49 “Required Holders” means the holders of at least a majority of the then
outstanding principal amount of the STAR Notes or the Convertible Notes held by
Cameron Reid, Aisling Capital II, L.P. and Tullis-Dickerson Capital Focus III,
L.P.
 
1.50 “SEC” has the meaning set forth in the Preamble.
 
4

--------------------------------------------------------------------------------


 
1.51 “SEC Reports” is defined in Section 3.7.
 
1.52 “Securities” means the STAR Notes, the Convertible Notes, the Warrants, the
Conversion Shares and the Warrant Shares issued or issuable to the applicable
Purchaser pursuant to the Transaction Documents.
 
1.53 “Security Agreement” means the Security Agreement, dated as of the date
hereof, made by each of the Borrowers in favor of the Collateral Agent, as
amended or supplemented from time to time in accordance with its terms.
 
1.54 “Security Documents” means the Security Agreement and all other security
agreements, pledge agreements, collateral assignments, mortgages, collateral
agency agreements, control agreements, deeds of trusts or other grants or
transfers for security executed by any Borrower creating (or purporting to
create) a Lien upon property in favor of the Collateral Agent, in each case, as
amended, modified, renewed, restated or replaced, in whole or in part, from time
to time, in accordance with its terms.
 
1.55 “Senior Credit Agreement” means the Credit and Security Agreement, dated as
of February 9, 2006, by and between Interpharm, Inc. and Wells Fargo Bank,
together with the related documents thereto (including, without limitation, any
guarantee agreements and security documents), in each case as such agreement may
be amended, restated, supplemented, refinanced, replaced, refunded or otherwise
modified from time to time, whether by the same lender or any other lender or
group of lenders.
 
1.56 “Senior Credit Facility Consent” is defined in Section 6.1(xi).
 
1.57 “Shareholder Approval” is defined in Section 5.6(a).
 
1.58 “STAR Notes” has the meaning set forth in the Preamble.
 
1.59 “Stockholder Meeting” is defined in Section 5.6(b).
 
1.60 “Stockholder Meeting Deadline” is defined in Section 5.6(b).
 
1.61 “Subsidiary” means any Person in which the Company or Interpharm, directly
or indirectly, owns capital stock or holds an equity or similar interest.
 
1.62 “Sutaria Note” means the Junior Subordinate Secured 12% Promissory Note due
2010 issued by the Company to Maganlal K. Sutaria and Vilma Sutaria in the
principal amount of $3,000,000, which financing is subordinate to the STAR Notes
and the Convertible Notes.
 
1.63 “Sutaria Parties” means P&K Holdings I, LLC, a New York limited liability
company, Rajs Holdings I, LLC, a New York limited liability company, Rametra
Holdings I, LLC, a New York limited liability company, Maganlal K. Sutaria,
Vilma Sutaria, Perry Sutaria, Raj Sutaria, Mona Rametra and Sutaria Family
Realty, LLC.
 
5

--------------------------------------------------------------------------------


 
1.64 “Trading Day” means (a) any day on which the Common Stock is listed or
quoted and traded on its primary Trading Market, (b) if the Common Stock is not
then listed or quoted and traded on any Eligible Market, then any day on which
trading occurs on the NASDAQ Global Market (or any successor thereto), or (c) if
trading ceases to occur on the NASDAQ Global Market (or any successor thereto),
any Business Day.
 
1.65 “Trading Market” means the American Stock Exchange or any other Eligible
Market, or any other national securities exchange, market or trading or
quotation facility on which the Common Stock is then listed or quoted.
 
1.66 “Transaction Documents” means this Agreement, the STAR Notes, the
Convertible Notes, the Warrants, the Security Documents, and any other
agreement, document or instrument entered into or delivered, now or in the
future, by any of the Borrowers in connection with this Agreement or any of the
other Transaction Documents.
 
1.67 “Transfer Agent” means Continental Stock Transfer & Trust Company, or any
successor transfer agent for the Company.
 
1.68 “Transfer Agent Instructions” means the Irrevocable Transfer Agent
Instructions, in the form of Exhibit D, executed by the Company and delivered to
and acknowledged in writing by the Transfer Agent.
 
1.69 “Warrant Shares” means the shares of Common Stock issuable upon the
exercise of the Warrants.
 
1.70 “Warrants” has the meaning set forth in the Preamble.

 
2. PURCHASE AND SALE OF SECURITIES.
 
2.1 Purchase of STAR Notes. Subject to the terms and conditions of this
Agreement and on the basis of the representations and warranties made herein,
each of the Purchasers hereby, severally and not jointly, agrees to purchase,
and the Company hereby agrees to sell and issue to each of the Purchasers, the
respective amount of STAR Notes set forth opposite such Purchaser’s name on the
Schedule of Purchasers (the “Closing”).
 
2.2 Closing Date.
 
(a) Closing Date. The date and time of the Closing (the “Closing Date”) shall be
10:00 a.m. Eastern Time on or before November 25, 2007 (or such later date as is
mutually agreed to by the Borrowers and the Purchasers). The Closing shall occur
on the Closing Date at the offices of Guzov Ofsink, LLC, 600 Madison Avenue,
14th Floor, New York, New York 10022.
 
(b) Purchase Price. At the Closing, each Purchaser shall deliver or cause to be
delivered to the Borrowers the purchase price (the “Purchase Price”), which
shall be equal to the original principal amount of the STAR Notes being
purchased by such Purchaser at the Closing, in United States dollars and in
immediately available funds, by wire transfer to a separate account of the
Borrowers for such purpose.
 
6

--------------------------------------------------------------------------------


 
3. REPRESENTATIONS AND WARRANTIES OF THE BORROWERS. Each of the Borrowers,
jointly and severally, hereby represents and warrants to the Purchasers that:
 
3.1 Subsidiaries. None of the Borrowers has any direct or indirect Subsidiaries
other than those listed in Schedule 3.1. Except as disclosed in Schedule 3.1,
the Borrowers own, directly or indirectly, all of the capital stock or
comparable equity interests of each Subsidiary free and clear of any Lien and
all the issued and outstanding shares of capital stock or comparable equity
interest of each Subsidiary are validly issued and are fully paid,
non-assessable and free of preemptive and similar rights.
 
3.2 Organization, Good Standing and Qualification. Each of the Borrowers and the
Subsidiaries is a corporation validly existing and in good standing under the
laws of the jurisdiction of its incorporation or organization (as applicable),
with all requisite power and authority to carry on its business as presently
conducted and own and use its properties and assets. Each of the Borrowers and
the Subsidiaries is duly qualified to do business as a foreign corporation and
is in good standing in each jurisdiction in which the conduct of its business or
its ownership or leasing of property makes such qualification or licensing
necessary, except where the failure to be so qualified or in good standing, as
the case may be, would not, individually or in the aggregate, reasonably be
expected to have or result in a Material Adverse Effect.
 
3.3 Authorization; Enforcement. Each of the Borrowers has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents to which it is a party and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery of each of the Transaction Documents by each of the Borrowers and
the consummation by it of the transactions contemplated hereunder and thereunder
have been duly authorized by all necessary action on the part of the Borrowers
and no further consent or action is required by the Borrowers, their Boards of
Directors or their stockholders in connection therewith, other than as set forth
in Section 5.6. Each Transaction Document has been (or upon delivery will have
been) duly executed by each of the Borrowers who is a party thereto and when
delivered in accordance with the terms hereof, will constitute the valid and
binding obligation of such Borrower enforceable against such Borrower in
accordance with its terms; except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation, or
similar laws relating to, or affecting generally the enforcement of auditors
rights and remedies or by other equitable principles of general application.
 
3.4 No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Borrowers and the consummation by the Borrowers of the
transactions contemplated hereby and thereby do not and will not (a) conflict
with or violate any provision of any Borrower’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or other organizational or charter
documents, (b) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation (with or
without notice, lapse of time or both) of, any agreement, credit facility, debt
or other instrument (evidencing a Borrower or Subsidiary debt or otherwise) or
other understanding to which a Borrower or any Subsidiary is a party or by which
any property or asset of a Borrower or any Subsidiary is bound or affected, or
(c) result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which a Company or a Subsidiary is subject (assuming the accuracy of
Purchasers’ representations and warranties and compliance by the Purchasers’ of
their respective covenants as set forth in this Agreement), including federal
and state securities laws and regulations and the rules and regulations of any
self-regulatory organization to which a Borrower or its securities are subject,
or by which any property or asset of a Borrower or a Subsidiary is bound or
affected; except in the case of each of clauses (b) and (c), such as would not,
individually or in the aggregate, reasonably be expected to have or result in a
Material Adverse Effect.
 
7

--------------------------------------------------------------------------------


 
3.5 Issuance of the Securities. The Securities have been duly authorized. The
STAR Notes, when issued and paid for in accordance with the terms of this
Agreement, will be validly issued, fully paid and nonassessable, and free and
clear of all Liens and charges and shall not be subject to preemptive or similar
rights. The Convertible Notes and the Warrants, when issued in exchange for the
STAR Notes in accordance with the terms of this Agreement, and the Conversion
Shares and the Warrant Shares or other securities issuable upon conversion of
the Convertible Notes and upon exercise of the Warrants, when so issued and paid
for in accordance with the terms thereof, will be, validly issued, fully paid
and nonassessable, and free and clear of all Liens and charges and shall not be
subject to preemptive or similar rights. The Company has reserved from its duly
authorized capital stock the maximum number of shares of Common Stock to be
issued to the applicable Purchasers upon conversion or exercise of the
Securities or issuable pursuant to the other Transaction Documents without
giving effect to any anti-dilution or ratchet provisions. Assuming the continued
validity of the Purchaser’s representations and warranties contained in
Section 4, the offer, issuance and sale of the Securities to the Purchasers
pursuant to this Agreement and upon conversion or exercise of the Securities are
exempt from registration requirements of the 1933 Act.
 
3.6 Capitalization.
 
(a) The aggregate number of shares and type of all authorized, issued and
outstanding capital stock, options and other securities of the Company (whether
or not presently convertible into or exercisable or exchangeable for shares of
capital stock of the Company) is set forth in Schedule 3.6. All outstanding
shares of capital stock are duly authorized, validly issued, fully paid and
nonassessable and have been issued in compliance with all applicable securities
laws. No securities of the Company are entitled to preemptive or similar rights,
and no Person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. Except as a result of the purchase
and sale of the Securities and except as disclosed in Schedule 3.6, there are no
outstanding options, warrants, script rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exchangeable for, or giving any Person any right
to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock, or
securities or rights convertible or exchangeable into shares of Common Stock.
Except as set forth in Schedule 3.6 and except for customary adjustments as a
result of stock dividends, stock splits, combinations of shares,
reorganizations, recapitalizations, reclassifications or other similar events,
there are no anti-dilution or price adjustment provisions contained in any
security issued by the Company (or in any agreement providing rights to security
holders), and the issuance and sale of the Securities will not obligate the
Company to issue shares of Common Stock or other securities to any Person (other
than the Purchasers) and will not result in a right of any holder of Company
securities to adjust the exercise, conversion, exchange or reset price under
such securities. To the knowledge of the Company, except as specifically
disclosed in its SEC Reports, no Person or group of related Persons beneficially
owns (as determined pursuant to Rule 13d-3 under the 1934 Act), or has the right
to acquire, by agreement with or by obligation binding upon the Company,
beneficial ownership of in excess of 5% of the outstanding Common Stock,
ignoring for such purposes any limitation on the number of shares of Common
Stock that may be owned at any single time.
 
8

--------------------------------------------------------------------------------


 
(b) As of the date hereof, the authorized capital stock of Interpharm consists
of 150,000,000 shares of Common Stock, of which 65,813,668 shares are issued and
outstanding. All outstanding shares of capital stock of Interpharm are owned by
the Company and are duly authorized, validly issued, fully paid and
nonassessable.
 
3.7 SEC Reports; Financial Statements. Except as set forth in Schedule 3.7, the
Company has filed all reports required to be filed by it under the 1933 Act and
the 1934 Act, including pursuant to Section 13(a) or 15(d) of the 1934 Act,
since June 30, 2006 (the foregoing materials being collectively referred to
herein as the “SEC Reports” and, together with the Schedules to this Agreement,
the “Disclosure Materials”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the 1933 Act and the
1934 Act and the rules and regulations of the SEC promulgated thereunder, and
none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the SEC with respect thereto as in effect at the time of filing. Such
financial statements have been, and the financial statements to be included in
Company’s Annual Report of Form 10-K, for the year ended June 30, 2007 will be,
prepared in accordance with the United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”),
(except (i) as may be otherwise specified in such financial statements or the
notes thereto or (ii) in the case of unaudited interim statements, to the extent
they do not include footnotes or may be condensed or summary statements), and
fairly present in all material respects the financial position of the Company
and its consolidated subsidiaries as of and for the dates thereof and the
results of operations and cash flows for the periods then ended, subject, in the
case of unaudited statements, to normal year-end audit adjustments. All material
agreements or commitments to which the Company or any Subsidiary is a party or
to which the property or assets of the Company or any Subsidiary are subject are
included as part of or specifically identified in the SEC Reports.
 
3.8 Material Changes. Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed on
Schedule 3.8, (a) there has been no event, occurrence or development that,
individually or in the aggregate, has had or that would reasonably be expected
to result in a Material Adverse Effect, (b) none of the Borrowers has incurred
any liabilities (contingent or otherwise), other than (A) trade payables,
accrued expenses and other liabilities incurred in the ordinary course of
business consistent with past practice and (B) liabilities not required to be
reflected in the Company’s financial statements pursuant to GAAP or required to
be disclosed in filings made with the SEC, (c) the Company has not altered its
method of accounting or the identity of its auditors, except as disclosed in its
SEC Reports, (d) none of the Borrowers has declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock, and (e) none of the Borrowers has issued any equity securities to any
officer, director or Affiliate, except pursuant to existing Company stock option
plans. The Company does not have pending before the SEC any request for
confidential treatment of information.
 
9

--------------------------------------------------------------------------------


 
3.9 Absence of Litigation. Except as set forth in Schedule 3.9, there is no
action, suit, inquiry, notice of violation, proceeding or investigation pending
or, to the knowledge of the Borrowers, threatened against or affecting any of
the Borrowers, any Subsidiary, any of Borrower’s officers or directors in their
capacities as such and any of their respective properties before or by any
court, arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which
(a) adversely affects or challenges the legality, validity or enforceability of
any of the Transaction Documents or the Securities or (b) could, if there were
an unfavorable decision, individually or in the aggregate, have or result in a
Material Adverse Effect. Within the past five years, none of the Borrowers nor
any Subsidiary, nor any director or officer thereof, is or has been the subject
of any Action involving a claim of violation of or liability under federal or
state securities laws or a claim of breach of fiduciary duty. There has not
been, and to the knowledge of the Borrowers, there is not pending or
contemplated, any investigation by the SEC involving the Company or any current
or former director or officer of any of the Borrowers. The SEC has not issued
any stop order or other order suspending the effectiveness of any registration
statement filed by the Company or any Subsidiary.
 
3.10 Compliance. Except as set forth in the SEC Reports, none of the Borrowers
nor any Subsidiary, except in each case as would not, individually or in the
aggregate, reasonably be expected to have or result in a Material Adverse
Effect, (a) is in default under or in violation of (and no event has occurred
that has not been waived that, with notice or lapse of time or both, would
result in a default by a Borrower or any Subsidiary under), nor has any Borrower
or any Subsidiary received notice of a claim that it is in default under or that
it is in violation of, any indenture, loan or credit agreement or any other
agreement or instrument to which it is a party or by which it or any of its
properties is bound (whether or not such default or violation has been waived),
(b) is in violation of any order of any court, arbitrator or governmental body,
or (c) is or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws relating to taxes, environmental protection, occupational health
and safety, product quality and safety and employment and labor matters.
 
3.11 Title to Assets. The Borrowers and their Subsidiaries have valid title to
or leasehold rights for all real property that is material to the business of
the Borrowers and the Subsidiaries and good and marketable title in all personal
property owned by them that is material to the business of the Borrowers and the
Subsidiaries, in each case free and clear of all Liens, except for Liens
disclosed in the SEC filings or as do not, individually or in the aggregate,
materially interfere with the use made and proposed to be made of such property
by the Borrowers and the Subsidiaries. Any real property and facilities held
under lease by the Borrowers and its Subsidiaries are held by them under valid,
subsisting and enforceable leases of which the Borrowers and the Subsidiaries
are in compliance; except as would not, individually or in the aggregate,
reasonably be expected to have or result in a Material Adverse Effect.
 
10

--------------------------------------------------------------------------------


 
3.12 Placement Agent’s Fees. No brokerage or finder’s fees or commissions are or
will be payable by the Borrowers to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by this Agreement, and the Borrowers have not
taken any action that would cause any Purchaser to be liable for any such fees
or commissions. The Purchasers shall have no obligation with respect to any fees
or with respect to any claims made by or on behalf of other Persons for fees of
a type contemplated in this Section that may be due in connection with the
transactions contemplated by this Agreement. The Company shall indemnify and
hold harmless the Purchasers, their employees, officers, directors, agents, and
partners, and their respective Affiliates, from and against all claims, losses,
damages, costs (including the costs of preparation and attorney’s fees) and
expenses suffered in respect of any such claimed or existing fees, as such fees
and expenses are incurred.
 
3.13 Private Placement. None of the Borrowers nor any Person acting on the
Borrowers’ behalf has sold or offered to sell or solicited any offer to buy the
Securities by means of any form of general solicitation or advertising. None of
the Borrowers nor any of their Affiliates nor any Person acting on the
Borrowers’ behalf has, directly or indirectly, at any time within the past six
months, made any offer or sale of any security or solicitation of any offer to
buy any security under circumstances that would (i) eliminate the availability
of the exemption from registration under Regulation D under the 1933 Act in
connection with the offer and sale of the Securities as contemplated hereby or
(ii) cause the offering of the Securities pursuant to the Transaction Documents
to be integrated with prior offerings by the Borrowers for purposes of any
applicable law, regulation or stockholder approval provisions, including,
without limitation, under the rules and regulations of any Trading Market. The
issuance and sale of the Securities hereunder does not contravene the rules and
regulations of the Trading Market and no shareholder approval (except to the
extent already obtained) is required for the Company to fulfill its obligations
under the Transaction Documents. The Company is not, and is not an Affiliate of,
an “investment company” within the meaning of the Investment Company Act of
1940, as amended. The Company is not a United States real property holding
corporation within the meaning of the Foreign Investment in Real Property Tax
Act of 1980.
 
3.14 Listing and Maintenance Requirements. Except as set forth in the SEC
Reports, the Company has not, in the two years preceding the date hereof,
received notice (written or oral) from any Trading Market on which the Common
Stock is or has been listed or quoted to the effect that the Company is not in
compliance with the listing or maintenance requirements of such Trading Market.
Except as set forth in the SEC Reports, the Company is, and has no reason to
believe that it will not in the foreseeable future continue to be, in compliance
with all such listing and maintenance requirements.
 
11

--------------------------------------------------------------------------------


 
3.15 Registration Rights. Except as described in Schedule 3.15, the Company has
not granted or agreed to grant to any Person any rights (including “piggy-back”
registration rights) to have any securities of the Company registered with the
SEC or any other governmental authority that have not been satisfied or waived.
 
3.16 Application of Takeover Protections. There is no control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Company’s
certificate of incorporation (or similar charter documents) or the laws of its
state of incorporation that is or could become applicable to the Purchasers as a
result of the Purchasers and the Company fulfilling their obligations or
exercising their rights under the Transaction Documents, including without
limitation the Company’s issuance of the Securities and the Purchasers’
ownership of the Securities.
 
3.17 Disclosure. All disclosure provided to the Purchasers regarding the
Borrowers, their business and the transactions contemplated hereby, including
the Schedules to this Agreement, furnished by or on behalf of the Borrowers are
true and correct and do not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading. The Borrowers acknowledge and agree that no Purchaser makes or has
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 4.
 
3.18 [Intentionally Blank]
 
3.19 Intellectual Property. The Borrowers and their Subsidiaries own, or have
rights to use, all inventions, know-how, patents, patent applications,
trademarks, trademark applications, service marks, trade names, copyrights,
licenses, trade secrets and other similar rights that are necessary or material
for use in connection with their respective businesses now operated by them and
presently contemplated to be operated by them and as described in the SEC
Reports and which the failure to so have would have or reasonably be expected to
result in a Material Adverse Effect (collectively, the “Intellectual Property
Rights”). Schedule 3.19 sets forth a complete and accurate description of the
Borrowers’ material Intellectual Property Rights, other than off-the-shelf
commercial or shrinkwrap software and excluding all software or other material
that is distributed as “free software,” “open source software” or under a
similar licensing or distribution model. None of the Borrower’s or any
Subsidiary’s Intellectual Property Rights have expired or terminated, or are
expected to expire or terminate, within three years from the date of this
Agreement. None of the Borrowers nor any Subsidiary has received written notice
that the Intellectual Property Rights used by a Borrower or any Subsidiary
violates or infringes upon the rights of any Person. To the knowledge of the
Borrowers, the Borrowers’ and their Subsidiaries’ patents and other Intellectual
Property Rights and the present activities of the Borrowers and their
Subsidiaries do not infringe any patent, copyright, trademark, trade name or
other proprietary rights of any third party, and there is no claim, action or
proceeding being made or brought against, or to the Borrowers’ knowledge, being
threatened against, a Borrower or any Subsidiary regarding any of the
Intellectual Property Rights. None of the Borrowers has any knowledge of an
infringement by another Person of any of the Intellectual Property Rights by
third parties and has no reason to believe that any of its Intellectual Property
Rights is unenforceable. The Borrowers have taken commercially reasonable
security measures to protect the secrecy, confidentiality and value of all of
their intellectual properties
 
12

--------------------------------------------------------------------------------


 
3.20 Insurance. The Borrowers and their Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Borrowers
and their Subsidiaries are engaged. The Borrowers have no reason to believe that
they will not be able to renew their and the Subsidiaries’ existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business on terms
consistent with the market for the Borrowers’ and such Subsidiaries’ respective
businesses.
 
3.21 Regulatory Permits. The Borrowers and their Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits would not, individually or in the aggregate, reasonably
be expected to have or result in a Material Adverse Effect (“Material Permits”),
and none of the Borrowers nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any Material Permit.
 
3.22 Transactions With Affiliates and Employees. Except as set forth in SEC
Reports filed at least ten days prior to the date hereof and except for the
transactions contemplated by the Transaction Documents, none of the officers or
directors of the Borrowers and, to the knowledge of the Borrowers, none of the
employees of the Borrowers, is presently a party to any transaction with any
Borrower or any Subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Borrowers, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.
 
3.23 Form S-1 Eligibility. The Company is eligible to register the resale of its
Common Stock for resale by the Purchasers under Form S-1 promulgated under the
Securities Act.
 
3.24 Solvency. None of the Borrowers have taken any steps to seek protection
pursuant to any bankruptcy law nor do any of the Borrowers have any knowledge or
reason to believe that its creditors intend to initiate involuntary bankruptcy
proceedings. Based on the financial condition of the Borrowers as of the Closing
Date, and giving effect to the transactions contemplated herein, (a) the
Borrowers’ fair saleable value of its assets exceeds the amount that will be
required to be paid on or in respect of the Borrowers’ existing debts and other
liabilities (including known contingent liabilities) as they mature; (b) the
Borrowers’ assets do not constitute unreasonably small capital to carry on its
business for the current fiscal year as now conducted and as proposed to be
conducted including its capital needs taking into account the particular capital
requirements of the business conducted by the Borrowers, and projected capital
requirements and capital availability thereof; and (c) the current cash flow of
the Borrowers, together with the proceeds the Borrowers would receive, were it
to liquidate all of its assets, after taking into account all anticipated uses
of the cash, would be sufficient to pay all amounts on or in respect of its debt
when such amounts are required to be paid. None of the Borrowers intends to
incur debts beyond its ability to pay such debts as they mature (taking into
account the timing and amounts of cash to be payable on or in respect of its
debt).
 
13

--------------------------------------------------------------------------------


 
3.25 Internal Accounting Controls. The Company and its Subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (a) transactions are executed in accordance with management’s
general or specific authorizations, (b) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset accountability, (c) access
to assets is permitted only in accordance with management’s general or specific
authorization, and (d) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.
 
3.26 [Intentionally Blank].
 
3.27 Foreign Corrupt Practices. None of the Borrowers nor any of their
Subsidiaries nor, to the knowledge of the Borrowers, any director, officer,
agent, employee or other Person acting on behalf of the Borrowers or any of
their Subsidiaries has, in the course of its actions for, or on behalf of, the
Borrowers (a) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity;
(b) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (c) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended; or (d) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.
 
3.28 Indebtedness. Except as disclosed in Schedule 3.28, none of the Borrowers
nor any of their Subsidiaries (a) has any outstanding Indebtedness (as defined
below) in an individual amount of more than $500,000, (b) is in violation of any
term of or in default under any contract, agreement or instrument relating to
any Indebtedness, except where such violations and defaults would not reasonably
be expected to result, individually or in the aggregate, in a Material Adverse
Effect, or (c) is a party to any contract, agreement or instrument relating to
any Indebtedness, the performance of which, in the judgment of the Company’s
officers, is reasonably expected to have a Material Adverse Effect. For purposes
of this Agreement: (i) “Indebtedness” of any Person means, without duplication
(A) all indebtedness for borrowed money, (B) all obligations issued, undertaken
or assumed as the deferred purchase price of property or services (other than
trade payables entered into in the ordinary course of business), (C) all
reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments, (D) all obligations evidenced by notes,
bonds, debentures or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses,
(E) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
connection with GAAP, is classified as a capital lease, (G) all indebtedness
referred to in clauses (A) through (F) above secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien upon or in any property or assets (including accounts and
contract rights) owned by any Person, even though the Person which owns such
assets or property has not assumed or become liable for the payment of such
indebtedness, and (H) all Contingent Obligations in respect of indebtedness or
obligations of others of the kinds referred to in clauses (A) through (G) above;
and (ii) “Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.
 
14

--------------------------------------------------------------------------------


 
3.29 Employee Relations. None of the Borrowers nor any of their Subsidiaries is
a party to any collective bargaining agreement or employs any member of a union.
The Borrowers believe that their relations with their employees are as disclosed
in the SEC Reports. Except as disclosed in the SEC Reports, during the period
covered by the SEC Reports, no executive officer of the Company or any of its
Subsidiaries (as defined in Rule 501(f) of the 1933 Act) has notified the
Company or any such Subsidiary that such officer intends to leave the Company or
any such Subsidiary or otherwise terminate such officer’s employment with the
Company or any such Subsidiary. To the knowledge of the Borrowers or any such
Subsidiary, no executive officer of any Borrower or any of their Subsidiaries is
in violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement, non-competition agreement, or
any other contract or agreement or any restrictive covenant, and the continued
employment of each such executive officer does not subject such Borrower or any
such Subsidiary to any liability with respect to any of the foregoing matters.
 
3.30 Labor Matters. The Company and its Subsidiaries are in compliance in all
material respects with all federal, state, local and foreign laws and
regulations respecting labor, employment and employment practices and benefits,
terms and conditions of employment, hiring promotion or pay, and wages and
hours, except where failure to be in compliance would not, either individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect.
 
3.31 Subsidiary Rights. No Subsidiary of a Borrower is currently prohibited,
directly or indirectly, from paying any dividends to such Borrower, from making
any other distribution on such Subsidiary’s capital stock, from repaying to the
Borrowers any loans or advances to such Subsidiary from such Borrower or from
transferring any of such Subsidiary’s property or assets to a Borrower or any
other Subsidiary of the Borrowers. The Borrowers or one of their Subsidiaries
has the unrestricted right to vote all capital securities of their Subsidiaries
as owned by a Borrower or such Subsidiary.
 
3.32 Tax Status. Each of the Borrowers and each of their Subsidiaries (a) has
filed all foreign, federal and state income, franchise and all other tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (b) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations, except those being contested in good faith and (c) has
set aside on its books provision reasonably adequate for the payment of all
taxes for periods subsequent to the periods to which such returns, reports or
declarations apply. There are no unpaid taxes in any material amount claimed to
be due by the taxing authority of any jurisdiction.
 
15

--------------------------------------------------------------------------------


 
3.33 Environmental. To the Borrowers’ knowledge, the Borrowers and their
Subsidiaries and their properties, assets and operations are in compliance with,
and hold all permits, authorizations and approvals required under, Environmental
Laws (as defined below), except to the extent that failure to so comply or to
hold such permits, authorizations or approvals, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect. Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, none of the Borrowers nor any
of the Subsidiaries (a) is, to the Borrowers’ knowledge, the subject of any
investigation, (b) has received any written notice or claim, (c) is a party to
any pending or, to the Borrowers’ knowledge, threatened action, suit or
proceeding, (d) is bound by any judgment, decree or order, or (e) has entered
into any agreement, in each case relating to any alleged violation of any
Environmental Law or any actual or alleged release or threatened release or
cleanup at any location of any Hazardous Materials (as defined below). As used
herein, “Environmental Law” means any federal, state, local or foreign law,
statute, ordinance, rule, regulation, order, decree, judgment, injunction,
permit, license, authorization or other binding requirement or common law
relating to health, safety or the protection, cleanup or restoration of the
environment or natural resources, including those relating to the distribution,
processing, generation, treatment, storage, disposal, transportation, other
handling or release or threatened release of Hazardous Materials, and “Hazardous
Materials” means any material (including, without limitation, pollutants,
contaminants, hazardous or toxic substances or wastes) that is regulated by or
may give rise to liability under any Environmental Law.
 
3.34 FDA. As to products subject to the jurisdiction of the U.S. Food and Drug
Administration (“FDA”) under the Federal Food, Drug and Cosmetic Act, as
amended, and the regulations thereunder (“FDCA”) that are manufactured,
packaged, labeled, tested, distributed, sold, and/or marketed by the Borrowers
or any of their Subsidiaries (each such product, a “Pharmaceutical Product”),
such Pharmaceutical Product is being manufactured, packaged, labeled, tested,
distributed, sold and/or marketed by the Borrowers in compliance with all
applicable requirements under FDCA and similar laws, rules and regulations
relating to registration, investigational use, premarket clearance, licensure,
or application approval, good manufacturing practices, good laboratory
practices, good clinical practices, product listing, quotas, labeling,
advertising, record keeping and filing of reports, except where the failure to
be in compliance would not have a Material Adverse Effect. There is no pending,
completed or, to the Borrowers’ knowledge, threatened, action (including any
lawsuit, arbitration, or legal or administrative or regulatory proceeding,
charge, complaint, or investigation) against a Borrower or any of its
Subsidiaries, and none of the Borrowers nor any of their Subsidiaries has
received any notice, warning letter or other communication from the FDA or any
other governmental entity, which (i) contest the premarket clearance, licensure,
registration, or approval of, the uses of, the distribution of, the
manufacturing or packaging of, the testing of, the sale of, or the labeling and
promotion of any Pharmaceutical Product, (ii) withdraws its approval of,
requests the recall, suspension, or seizure of, or withdraws or orders the
withdrawal of advertising or sales promotional materials relating to, any
Pharmaceutical Product, (iii) imposes a clinical hold on any clinical
investigation by a Borrower or any of its Subsidiaries, (iv) enjoins production
at any facility of a Borrower or any of its Subsidiaries, (v) enters or proposes
to enter into a consent decree of permanent injunction with a Borrower or any of
its Subsidiaries, or (vi) otherwise alleges any violation of any laws, rules or
regulations by a Borrower or any of its Subsidiaries, and which, either
individually or in the aggregate, would have a Material Adverse Effect. The
properties, business and operations of the Borrower have been and are being
conducted in all material respects in accordance with all applicable laws, rules
and regulations of the FDA. The Borrowers have not been informed by the FDA that
the FDA will prohibit the marketing, sale, license or use in the United States
of any product proposed to be developed, produced or marketed by a Borrower or
any of its Subsidiaries nor has the FDA expressed any concern as to approving or
clearing for marketing any product being developed or proposed to be developed
by a Borrower or any of its Subsidiaries.
 
16

--------------------------------------------------------------------------------


 
3.35 Filings, Consents and Approvals. None of the Borrowers is required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by such Borrower of the Transaction
Documents, other than the filing of the Amendment to the Certificates of
Designation with the Secretary of State of the State of Delaware, the filing
required pursuant to the 1933 Act and or the 1934 Act, the application(s) to
each Trading Market for the listing of the Conversion Shares and the Warrant
Shares for trading thereon in the time and manner required thereby, the approval
and actions set forth in Section 5.6, applicable Blue Sky filings and the
filings required by the Security Documents to perfect the security interest of
the Purchasers.
 
4. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER. Each Purchaser, as to itself
only and for no other Purchaser, hereby represents and warrants to the Company
as follows:
 
4.1 Organization; Authority. If Purchaser is an entity, such Purchaser is an
entity duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization. Such Purchaser has the requisite power and
authority (corporate, limited liability company, partnership or otherwise) to
enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution, delivery and performance by such Purchaser of this Agreement have
been duly authorized by all necessary action on the part of such Purchaser. This
Agreement has been duly executed by such Purchaser and, when delivered by such
Purchaser in accordance with terms hereof, will constitutes the valid and
legally binding obligation of such Purchaser, enforceable against it in
accordance with its terms.
 
4.2 Purchaser Status. At the time such Purchaser was offered the Securities, it
was, and at the date hereof is, an “accredited investor” as defined in
Rule 501(a) under the 1933 Act. Such Purchaser is not a broker-dealer, or
required to be registered as a broker-dealer, under Section 15 of the 1934 Act.
 
4.3 Experience of such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.
 
17

--------------------------------------------------------------------------------


 
4.4 General Solicitation. Such Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
 
4.5 No Public Sale or Distribution; Investment Intent. Such Purchaser is
acquiring the Securities in the ordinary course of business for its own account
for investment purposes only and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, and such Purchaser
does not have a present intention nor a present arrangement to effect any
distribution of the Securities to or through any person or entity; provided,
however, that by making the representations herein, such Purchaser does not
agree to hold any of the Securities for any minimum or other specific term and
reserves the right to dispose of the Securities at any time in accordance with
or pursuant to an effective registration statement or an exemption under the
1933 Act.
 
4.6 Information on the Company. Each Purchaser has been furnished with or has
had access to the Disclosure Materials. In addition, the Purchaser has received
in writing from the Borrowers such other information concerning its operations,
financial condition and other matters as the Purchaser has requested in writing
and considered all factors the Purchaser deems material in deciding on the
advisability of investing in the Securities.
 
4.7 Placement Agent’s Fees. The Borrowers have not incurred and will not incur,
directly or indirectly, as a result of any action taken by such Purchaser, any
liability for brokerage or finders’ fees or agents’ commissions or any similar
charges in connection with this Agreement.
 
5. COVENANTS AND AGREEMENTS.
 
5.1 Transfer Restrictions.
 
(a) The Purchasers covenant that the Securities may only be disposed of pursuant
to an effective registration statement under the 1933 Act or pursuant to an
available exemption from the registration requirements of the 1933 Act, and in
compliance with any applicable state securities laws. In connection with any
transfer of Securities other than pursuant to an effective registration
statement or to the Company or pursuant to Rule 144(k), the Company may require
the transferor to provide to the Company an opinion of counsel selected by the
transferor and reasonably acceptable to the Company, the form and substance of
which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration under the 1933 Act.
Notwithstanding the foregoing, the Company hereby consents to and agrees to
register on the books of the Company and with its Transfer Agent, without any
such legal opinion, any transfer of Securities by a Purchaser to an Affiliate of
such Purchaser, provided that the transferee certifies to the Company that it is
an “accredited investor” as defined in Rule 501(a) promulgated under the 1933
Act.
 
18

--------------------------------------------------------------------------------


 
(b) The Purchasers agree to the imprinting, except as otherwise permitted by
Section 5.1(c), the following legend on any certificate evidencing Securities:
 
NEITHER THESE SECURITIES [NOR THE SECURITIES ISSUABLE UPON
[EXERCISE][CONVERSION] HEREOF HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE "SECURITIES ACT") OR ANY STATE SECURITIES LAWS IN RELIANCE
UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT, AND, ACCORDINGLY,
MAY NOT BE OFFERED, SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED
UNDER THE SECURITIES ACT AND UNDER APPLICABLE STATE SECURITIES LAWS OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH
APPLICABLE STATE SECURITIES OR BLUE SKY LAWS. THESE SECURITIES AND THE
SECURITIES ISSUABLE UPON [EXERCISE][CONVERSION] HEREOF MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH
SECURITIES. THE COMPANY MAY REQUIRE AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY TO THE EFFECT THAT ANY PROPOSED OFFER, SALE,
TRANSFER OR OTHER DISPOSITION IS IN COMPLIANCE WITH THE SECURITIES ACT AND ANY
APPLICABLE STATE SECURITIES LAWS.
 
(c) Certificates evidencing Securities shall not be required to contain the
legend set forth in Section 5.1(b) or any other legend (i) while a registration
statement covering the resale of such Securities is effective under the 1933
Act, or (ii) following any sale of such Securities pursuant to Rule 144, or
(iii) if such Securities are eligible for sale under Rule 144(k), or (iv) if
such legend is not required under applicable requirements of the 1933 Act
(including judicial interpretations and pronouncements issued by the Staff of
the SEC). The Company shall cause its counsel to issue the legal opinion
included in the Transfer Agent Instructions to the Company’s Transfer Agent on
the Effective Date. Following the Effective Date or at such earlier time as a
legend is no longer required for certain Securities, the Company will, no later
than three Trading Days following the delivery by a Purchaser to the Company or
the Company’s transfer agent of a legended certificate representing such
Securities, deliver or cause to be delivered to such Purchaser a certificate
representing such Securities that is free from all restrictive and other
legends. The Company may not make any notation on its records or give
instructions to any transfer agent of the Company that enlarge the restrictions
on transfer set forth in Section 5.1(b). For so long as any Purchaser owns
Securities, the Company will not effect or publicly announce its intention to
effect any exchange, recapitalization or other transaction that effectively
requires or rewards physical delivery of certificates evidencing the Common
Stock.
 
19

--------------------------------------------------------------------------------


 
(d) The Company acknowledges and agrees that a Purchaser may from time to time
pledge or grant a security interest in some or all of the Securities in
connection with a bona fide margin agreement or other loan or financing
arrangement secured by the Securities and, if required under the terms of such
agreement, loan or arrangement, such Purchaser may transfer possession of such
pledged or secured Securities to the pledgees or secured parties. Such a pledge
or transfer of possession would not be subject to approval of the Company and no
legal opinion of the pledgee, secured party or pledgor shall be required in
connection therewith but such legal opinion may be required in connection with a
subsequent transfer following default by the Purchaser of the pledge. Further,
no notice shall be required of such pledge. At the appropriate Purchaser’s
expense, the Company will execute and deliver such reasonable documentation as a
pledgee or secured party of Securities may reasonably request in connection with
a pledge or transfer of possession of the Securities, including the preparation
and filing of any required prospectus supplement under Rule 424(b)(3) of the
1933 Act or other applicable provision of the 1933 Act to appropriately amend
the list of selling stockholders thereunder. Except as otherwise provided in
Section 5.1(c), any securities subject to a pledge or security interest as
contemplated by this Section 5.1(d) shall continue to contain the legend set
forth in Section 5.1(b) and be subject to the restrictions or transfer set forth
in Section 5.1(a).
 
(e) In addition to any other rights available to a Purchaser, if the Company
fails to deliver to such Purchaser a certificate representing Common Stock by
the third Trading Day after the date on which delivery of such certificate is
required by any Transaction Document, and if after such third Trading Day such
Purchaser purchases (in an open market transaction or otherwise) shares of
Common Stock to deliver in satisfaction of a sale by such Purchaser of the
shares that the Purchaser anticipated receiving from the Company (a “Buy-In”),
then, in the Purchaser’s sole discretion, the Company shall, within three
Trading Days after such Purchaser’s request either (i) pay cash to such
Purchaser in an amount equal to such Purchaser’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased (the
“Buy-In Price”), at which point the Company’s obligation to deliver such
certificate (and to issue such Common Stock) shall terminate, or (ii) promptly
honor its obligation to deliver to such Purchaser a certificate or certificates
representing such Common Stock and pay cash to such Purchaser in an amount equal
to the excess (if any) of the Buy-In Price over the product of (A) such number
of shares of Common Stock, times (B) the Closing Price on the date of the event
giving rise to the Company’s obligation to deliver such certificate.
 
5.2 Furnishing of Information. As long as any Purchaser owns Securities, the
Company covenants to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the 1934 Act, except in the case of
the Company’s Annual Report on Form 10-K for the fiscal year ended June 30, 2007
which shall be filed on or before November 16, 2007 in accordance with Section
5.8. As long as any Purchaser owns Securities, if the Company is not required to
file reports pursuant to such laws, it will prepare and furnish to the
Purchasers and make publicly available in accordance with paragraph (c) of
Rule 144 such information as is required for the Purchasers to sell the
Securities under Rule 144. The Company further covenants that it will take such
further action as any holder of Securities may reasonably request to satisfy the
provisions of Rule 144 applicable to the issuer of securities relating to
transactions for the sale of securities pursuant to Rule 144.
 
20

--------------------------------------------------------------------------------


 
5.3 Integration. The Company shall not, and shall use its best efforts to ensure
that no Affiliate of the Company shall, sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the 1933 Act) that would be integrated with the offer or sale of
the Securities in a manner that would require the registration under the 1933
Act of the sale of the Securities to the Purchasers, or that would be integrated
with the offer or sale of the Securities for purposes of the rules and
regulations of any Trading Market.
 
5.4 Reservation and Listing of Securities.
 
(a) The Company shall maintain a reserve from its duly authorized shares of
Common Stock for issuance pursuant to the Transaction Documents in such amount
as may be required to fulfill its obligations in full under the Transaction
Documents.
 
(b) The Company shall (i) in the time and manner required by each Trading
Market, prepare and file with such Trading Market an additional shares listing
application covering all of the shares of Common Stock issued or issuable under
the Transaction Documents, (ii) take all steps necessary to cause such shares of
Common Stock to be approved for listing on each Trading Market as soon as
possible thereafter, (iii) provide to the Purchasers evidence of such listing,
and (iv) maintain the listing of such Common Stock on each such Trading Market.
 
(c) In the case of a breach by the Company of Section 5.4(a), in addition to the
other remedies available to the Purchasers, the Purchasers shall have the right
to require the Company to either: (i) use its best efforts to obtain the
required shareholder approval necessary to permit the issuance of such shares of
Common Stock as soon as is possible, but in any event not later than the 60th
day after such notice, or (ii) within five Trading Days after delivery of a
written notice, pay cash to such Purchaser, an amount equal to the number of
shares of Common Stock not issuable by the Company times 115% of the average
Closing Price over the five Trading Days immediately prior to the date of such
notice or, if greater, the five Trading Days immediately prior to the date of
payment (the “Cash Amount”) which cash amount shall be in satisfaction of the
Company’s obligation to deliver such shares. If the exercising or converting
Purchaser elects the first option under the preceding sentence and the Company
fails to obtain the required shareholder approval on or prior to the 60th day
after such notice, then within three Trading Days after such 60th day, the
Company shall pay the Cash Amount to such Purchaser, as liquidated damages and
not as penalty.
 
5.5 Securities Laws Disclosure; Publicity. On or before the fourth Trading Day
following the execution of this Agreement, the Company shall file a Current
Report on Form 8-K with the SEC (the “8-K Filing”) describing the material terms
of the Transaction Documents and including as exhibits to such Current Report on
Form 8-K this Agreement, the form of the STAR Notes, the form of the Convertible
Notes, and the form of Warrants, in the form required by the 1934 Act, and no
later than the fourth Trading Day following the Closing Date the Company shall
file an additional Current Report on Form 8-K to disclose the Closing.
Thereafter, the Company shall timely file any filings and notices required by
the SEC or applicable law with respect to the transactions contemplated hereby
and, if any disclosure therein differs materially from that which is contained
in the 8-K Filing, provide copies thereof to the Purchasers promptly after
filing. The Borrowers and the Purchasers shall consult with each other in
issuing any press releases or otherwise making public statements or filings and
other communications with the SEC or any regulatory agency or Trading Market
with respect to the transactions contemplated hereby, and no party shall issue
any such press release or otherwise make any such public statement, filing or
other communication without the prior consent of the other, except if such
disclosure is required by law, in which case the disclosing party shall promptly
provide the other party with prior notice of such public statement, filing or
other communication. Notwithstanding the foregoing, the Company shall not
publicly disclose the name of any Purchaser, or include the name of any
Purchaser in any filing with the SEC (other than the Registration Statement and
any exhibits to filings made in respect of this transaction in accordance with
periodic filing requirements under the 1934 Act) or any regulatory agency or
Trading Market, without the prior written consent of such Purchaser, except to
the extent such disclosure is required by law or Trading Market regulations, in
which case the Company shall provide the Purchasers with prior notice of such
disclosure.
 
21

--------------------------------------------------------------------------------


 
5.6 Information Statement.
 
(a) The Company shall, as soon as practicable, but no later than November 21,
2007, file with the SEC an Information Statement on Schedule 14C (the
“Information Statement”), which has been previously reviewed by the Purchasers
and a counsel of their choice, setting forth information regarding the written
majority consent in lieu of a meeting of the holders of the majority of the
Company’s capital stock entitled to vote approving the Company’s issuance of all
of the Securities as described in this Agreement in accordance with applicable
law and the rules and regulations of the Trading Market (the “Shareholder
Approval”), including the exchange of the STAR Notes for (i) Initial Convertible
Notes in principal amount equal to the principal and accrued and unpaid interest
on the STAR Notes and (ii) Warrants to purchase the Warrant Shares.
 
As soon as practicable thereafter, but no earlier than January 18, 2008 and no
later than February 28, 2008, the Company shall provide each stockholder of the
Company the Information Statement in accordance with applicable law and the
rules and regulations of the American Stock Exchange; provided, however, that in
the event of a review by the SEC of the Information Statement which shall not be
concluded by February 15, 2008, the Company shall provide each stockholder of
the Company the Information Statement in accordance with applicable law and the
rules and regulations of the American Stock Exchange within ten (10) business
days of clearing comments received from the SEC. The Company shall use its
reasonable best efforts to address any SEC comments on the Information Statement
and to mail the Information Statement as soon as practicable.
 
(b) Notwithstanding anything to the contrary in Section 5.6(a), in the event
that, under applicable law and the rules and regulations of the American Stock
Exchange, the stockholders of the Company are unable to act by written consent,
the Company shall, as soon as practicable, but no earlier than January 18, 2008
and no later than January 31, 2008, provide each stockholder entitled to vote at
a special or annual meeting of stockholders of the Company (the “Stockholder
Meeting”), which initially shall be promptly called and held not later than
February 28, 2008 (the “Stockholder Meeting Deadline”), a proxy statement,
soliciting each such stockholder’s affirmative vote at the Stockholder Meeting
for approval of the resolutions set forth in the Shareholder Approval, and the
Company shall solicit its stockholders’ approval of such resolutions and cause
its Board of Directors to recommend to the stockholders that they approve such
resolutions. The Company shall be obligated to seek to obtain the Shareholder
Approval by the Stockholder Meeting Deadline. If, despite the Company’s
reasonable best efforts, the Shareholder Approval is not obtained on or prior to
the Stockholder Meeting Deadline, the Company shall cause an additional
Stockholder Meeting to be held every three (3) months thereafter until such
Shareholder Approval is obtained
 
22

--------------------------------------------------------------------------------


 
5.7 Form D; Blue Sky. The Company shall file a Form D with respect to the
Securities as required under Regulation D and provide a copy thereof to each
Purchaser promptly after such filing. The Company shall, on or before each of
the Closing Dates, take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for or to qualify the Securities for
sale to the Purchasers at each of the Closings pursuant to this Agreement under
applicable securities or “Blue Sky” laws of the states of United States, and
shall provide evidence of any such action so taken to the Purchasers on or prior
to the Closing Dates. The Company shall make all filings and reports relating to
the offer and sale of the Securities required under applicable securities or
“Blue Sky” laws of the states of the United States following each of the Closing
Dates.
 
5.8 Form 10-K; Trading of Common Stock. As soon as practicable after the
Closing, the Company shall promptly file with the SEC its Annual Report on Form
10-K for the year ended June 30, 2007, but in no event no later than by November
16, 2007, and thereafter, shall take all steps necessary to cause Common Stock
to be listed for trading on the Trading Marked and the trading of the Common
Stock on the Trading Market to resume without any further suspension (except for
any suspensions of trading of not more than one Trading Day solely to permit
dissemination of material information regarding the Company).
 
5.9 MFN Provision. With the exception of the Excluded Stock, if any of the
Borrowers or any of their Subsidiaries offers to issue or issues to any Person
any security of such Borrower or any Subsidiary, then such Borrower shall offer
to each Purchaser the right to exchange all or a portion of the STAR Notes or
Convertible Notes then held by such Purchaser valued at the then outstanding
principal amount, plus accrued and unpaid interest, of such STAR Notes or
Convertible Notes for such security. Such offer shall be made at the same time
and in the same manner as if such offer is being made to any other potential
purchaser of such security. Each Purchaser shall have five (5) Trading Days to
review the offer and determine whether it wants to exchange all or any portion
of the STAR Notes or Convertible Notes.
 
5.10 General Indemnity.
 
(a) The Borrowers, jointly and severally, agree to indemnify and hold harmless
the Purchasers (and their respective directors, officers, affiliates, agents,
successors and assigns) from and against any and all losses, liabilities,
deficiencies, costs, damages and expenses (including, without limitation,
reasonable attorneys’ fees, charges and disbursements) incurred by the
Purchasers as a result of any inaccuracy in, or breach of, the representations,
warranties or covenants made by the Company herein or arising out of relating to
any one or more of the following: (i) any presence of any Hazardous Material in,
on, above or under the Borrowers real property located in Yaphank, New York;
(ii) any past, present or threatened release of Hazardous Material in, on,
above, under or from the Property; (iii) any activity by any Borrowers, any of
their Affiliates or other users of the Property or any other Person in
connection with any actual, proposed or threatened use, treatment, storage,
holding, existence, disposition or other release, generation, production,
manufacturing, processing, refining, control, management, abatement, removal,
handling, transfer or transportation to or from the Property of any Hazardous
Material at any time located in, under, on or above the Property; (iv) any
activity by any Borrower, any of their Affiliate or other users of the Property
in connection with any actual or proposed remediation of any Hazardous Materials
at any time located in, under, on or above the Property; (v) any past, present
or threatened violations of any Environmental Laws (or permits issued pursuant
to any Environmental Law) in connection with the Property or operations thereon;
(vi) any personal injury, wrongful death, or property damage caused by Hazardous
Material arising under any statutory or common law or tort law theory.
 
23

--------------------------------------------------------------------------------


 
(b) Each Purchaser, severally but not jointly, agrees to indemnify and hold
harmless the Borrowers and their directors, officers, affiliates, agents,
successors and assigns from and against any and all losses, liabilities,
deficiencies, costs, damages and expenses (including, without limitation,
reasonable attorneys’ fees, charges and disbursements) incurred by the Borrowers
as a result of any inaccuracy in or breach of the representations, warranties or
covenants made by such Purchaser herein. The maximum aggregate liability of each
Purchaser pursuant to its indemnification obligations under this Section 5.10
shall not exceed the portion of the Purchase Price paid by such Purchaser
hereunder.
 
5.11 No Conflicting Agreements. The Company will not, without obtaining prior
approval from the Required Holders, take any action, enter into any agreement or
make any commitment that would conflict or interfere in any material respect
with the obligations to the Purchasers under the Agreements.
 
5.12 Compliance with Laws. So long as the Purchasers beneficially own any
Securities, the Company will use reasonable efforts to comply with all
applicable laws, rules, regulations, orders and decrees of all governmental
authorities, except to the extent non-compliance (in one instance or in the
aggregate) would not have a Material Adverse Effect.
 
5.13 Corporate Existence. So long as any Securities remain outstanding, each of
the Borrowers shall maintain its corporate existence, except in the event of a
merger, consolidation or sale of all or substantially all of such Borrower’s
assets so long as the surviving or successor entity in such transaction
(a) assumes such Borrower’s obligations hereunder and under the agreements and
instruments entered into in connection herewith; (b) has no legal, contractual
or other restrictions on its ability to perform the obligations of the Borrowers
hereunder and under the agreements and instruments entered into in connection
herewith; and (c)(i) in the case of the Company, is a publicly traded
corporation whose common stock and the shares of capital stock issuable upon
conversion and exercise of the Convertible Notes and Warrants are (or would be
upon issuance thereof) listed for trading on an Eligible Market (other than the
NASD Over-the-Counter Bulletin Board) or (ii) if not such a publicly traded
corporation, then the buyer agrees that it will, at the election of the
Purchasers, purchase such Purchasers’ Securities at a price equal to the greater
of (A) 120% of the Purchase Price of such Securities or (B) the fair market
value of such Securities on an as-converted and as-exercised basis based on the
closing price immediately preceding such transaction or the redemption date,
whichever is greater.
 
24

--------------------------------------------------------------------------------


 
5.14 Use of Proceeds. The Borrowers shall use the proceeds from the sale of the
STAR Notes and the Sutaria Note for general working capital purposes, and not
for the purposes of redeeming any capital stock or other securities of any
Borrower.
 
5.15 Variable Price Security. So long as any of the Convertible Notes or the
Warrants remain outstanding, neither the Company nor any of its Subsidiaries
shall, without the prior written consent of the Purchaser, contract for any
equity financing (including any debt financing with an equity component) or
issue any equity securities of the Company or any Subsidiary or securities
convertible or exchangeable into or for equity securities of the Company or any
Subsidiary (including debt securities with an equity component) which, in any
case (i) are convertible into or exchangeable for an indeterminate number of
shares of common stock, (ii) are convertible into or exchangeable for Common
Stock at a price which varies with the market price of the Common Stock,
(iii) directly or indirectly provide for any “re-set” or adjustment of the
purchase price, conversion rate or exercise price after the issuance of the
security, or (iv) contain any “make-whole” provision based upon, directly or
indirectly, the market price of the Common Stock after the issuance of the
security, in each case, other than reasonable and customary anti-dilution
adjustments for issuance of shares of Common Stock at a price which is below the
market price of the Common Stock.
 
5.16 Default Interest. If the Company fails to make any cash payment required by
any Transaction Document in full when due then the Company shall pay interest
thereon at a rate of 18% per annum (or such lesser maximum rate that is
permitted to be paid under applicable law) from the date such payment was due
until such amount, plus all such interest, is paid in full.
 
5.17 Indebtedness; Liens. For so long as any obligations under the STAR Notes or
the Convertible Notes are outstanding, the Borrowers will not, and will not
permit any of their Subsidiaries to, without the written consent of the Required
Holders, directly or indirectly, incur, create, assume or permit to exist any
Indebtedness that is senior to or pari passu with the STAR Notes or the
Convertible Notes in right of payment, other than pursuant to the Senior Credit
Agreement. For so long as any obligations under the STAR Notes or the
Convertible Notes are outstanding, the Borrowers will not, and will not permit
any of their Subsidiaries to, without the written consent of the Required
Holders, directly or indirectly, create, incur, assume or suffer to exist any
Liens whatsoever on any of its assets or properties, except (i) Liens in favor
of the Purchasers and the Collateral Agent created by the Security Documents;
(ii) “Permitted Liens” as defined in the Senior Credit Agreement, as in
existence as of the date hereof, and (iii) Liens securing the obligations of the
Borrowers under the Sutaria Note, provided, that the obligations under the
Sutaria Note and the Liens securing such obligations are, and shall be at all
times be, subordinate to the obligations under the Convertible Notes and the
Liens in favor of the Purchasers and the Collateral Agent.
 
5.18 Covenants in Senior Credit Agreement. The Covenants made by the Borrowers
in Section 6.2 of the Senior Credit Agreement (as amended from time to time
thereunder), are hereby incorporated by reference herein and shall be deemed to
have been made by the Borrowers to the Purchasers on and as of the date hereof;
provided, however, in the event of any conflict or inconsistency between the
provisions of the Senior Credit Agreement so incorporated herein and the
provisions hereof, the provision of this Agreement shall control. The Borrowers
shall promptly provide the Purchasers with copies of any amendment to the Senior
Credit Agreement or any other agreement or instrument entered into in connection
with the Senior Credit Agreement.
 
25

--------------------------------------------------------------------------------


 
5.19 Dividends; Interest; Redemptions. None of the Borrowers will declare or pay
any dividends (other than dividends payable solely in the stock of the Company)
on any class of its capital stock, or make any payment on account of the
purchase, redemption or other retirement on any of its capital stock or any
securities (other than the Convertible Notes and Warrants) convertible into its
capital stock; except, the Company may declare or pay regularly scheduled
dividends on its Series A-1 Convertible Cumulative Preferred Stock, Series B-1
Convertible Preferred Stock and Series C-1 Convertible Preferred Stock (and
following the exchange of the Series B-1 Convertible Preferred Stock and Series
C-1 Convertible Preferred Stock for shares of Series D-1 Convertible Preferred
Stock in accordance with that certain Consent and Waiver Agreement, dated the
date hereof, relating to the Preferred Stock Consent, the Series D-1 Convertible
Preferred Stock) provided that no default or event of default exists under this
Agreement or any of the other Transaction Documents. None of the Borrowers shall
pre-pay or redeem any of its Indebtedness which is junior or subordinate to the
STAR Notes and the Convertible Notes; except, the Borrowers may pay regularly
scheduled interest payments on such junior Indebtedness provided that no default
or event of default exists under this Agreement or any of the other Transaction
Documents and provided such payments are not prohibited by the Senior Credit
Agreement or any agreement entered into in connection with the Senior Credit
Agreement.
 
5.20 [Intentionally Blank]
 
5.21 “Piggy-Back” Registration Rights. The Company shall notify all of the
Purchasers in writing at least fifteen (15) Trading Days prior to the filing of
any registration statement under the 1933 Act (other than a registration
statement on a Form S-8 or, with respect to exchange offering of debt, on a Form
S-4) for purposes of a public offering of securities of the Company and will
afford each Purchaser an opportunity to include in such registration statement
all or part of such shares of Common Stock issuable or issued upon the
conversion of the Convertible Notes or the exercise of Warrants (but excluding
any such shares which can by sold, without any volume limitation, to the public
pursuant to Rule 144 promulgated under the 1933 Act) (the “Registrable
Securities”). Each Purchaser desiring to include in any such registration
statement all or any part of the Registrable Securities shall within ten (10)
Trading Days after the above-described notice from the Company, so notify the
Company in writing. Upon written request of each Purchaser, the Company shall
use commercially reasonable efforts to cause to be registered under the 1933 Act
all of the Registrable Securities that each such Purchaser has requested to be
registered. Notwithstanding any other provision of this Section 5.21, if the
managing underwriter advises the Company in writing that marketing factors
require a limitation of the number of shares to be underwritten, the managing
underwriter may allocate the shares to be included in such registration, first,
to the Company and any investors exercising demand registration rights; second,
to the Purchaser and any other investors exercising “piggy-back” registration
rights on a pro rata basis based on the total number of shares held by the
Purchaser and such investors; and third, to any other stockholder of the Company
on a pro rata basis.
 
26

--------------------------------------------------------------------------------


 
6. CONDITIONS.
 
6.1 Conditions Precedent to the Obligations of the Purchasers. The obligation of
each Purchaser to acquire the STAR Notes at the Closing is subject to the
satisfaction or waiver by such Purchaser, at or before the Closing, of each of
the following conditions:
 
(i) Representations and Warranties. The representations and warranties of the
Borrowers contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing Date as though made on and as of
such date;
 
(ii) Performance. Each of the Borrowers shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by it at or prior to the Closing;
 
(iii) No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents;
 
(iv) Adverse Changes. Since the date of execution of this Agreement, no event or
series of events shall have occurred that reasonably would reasonably be
expected to have or result in a Material Adverse Effect;
 
(v) Officers’ Certificate. Such Purchaser shall have received a certificate,
executed by the Chief Executive Officer and the Chief Financial Officer of the
Company, dated as of the Closing Date, as to the effect (A) set forth in clauses
(i), (ii) and (iv) of this Section 6.1; and (B) that each of the Borrowers will
be, and the Borrowers and its Subsidiaries, on a consolidated basis, will be,
solvent (as determined in accordance with Section 3.24) upon the consummation of
the transactions contemplated herein and in the other Transaction Documents;
 
(vi) Opinion Letters. Such Purchaser shall have received the opinion of counsel
to the Borrowers and of counsel to the Sutaria Parties dated as of the Closing
Date, in form, scope and substance reasonably satisfactory to such Purchaser;
 
(vii) Transaction Documents. Each of the Borrowers shall have executed each of
the Transaction Documents to which it is a party and shall have delivered the
same to such Purchaser;
 
(viii) Securities. The Company shall have executed and delivered to such
Purchaser the STAR Notes being purchased by such Purchaser at the Closing;
 
27

--------------------------------------------------------------------------------


 
(ix) Transfer Agent Instructions. The Transfer Agent Instructions shall have
been delivered to and acknowledged in writing by the Company’s transfer agent;
 
(x) Secretary’s Certificate. Each of the Borrowers shall have delivered to such
Purchaser a secretary’s certificate dated as of the Closing Date, as to (A) the
certificate or articles of incorporation of such Borrower; (B) the bylaws of
such Borrower; and (C) duly adopted resolutions of the Board of Directors of
such Borrower relating to the Transaction Documents and the transactions
contemplated therein;
 
(xi) Senior Credit Facility Waiver and Consent. Such Purchaser shall have
received evidence, in form and substance reasonably satisfactory to such
Purchaser, that the lenders under the Senior Credit Agreement have (A) waived
any existing default under the Senior Credit Agreement; and (B) consented to the
entry and consummation of the transactions contemplated by this Agreement and
the other Transaction Documents, including, without limitation, the issuance of
the STAR Notes, the Convertible Notes and the granting of the security interest
by the Borrowers pursuant to the Security Documents (the “Senior Credit Facility
Consent”;
 
(xii) Preferred Stock Waiver and Consent. Such Purchaser shall have received
evidence, in form and substance reasonably satisfactory to such Purchaser, that
all of the holders of each of the Series A-1 Convertible Cumulative Preferred
Stock, Series B-1 Convertible Preferred Stock and Series C-1 Convertible
Preferred Stock have (A) waived any existing default under the terms of any such
preferred stock or any other document, agreement or instrument relating thereto;
and (B) consented to the entry and consummation of the transactions contemplated
by this Agreement and the other Transaction Documents, including, without
limitation, the exchange of the STAR Notes for the Initial Convertible Notes and
the Warrants and the issuance of additional Convertible Notes (the “Preferred
Stock Consents”);
 
(xiii) Sutaria Parties. The Sutaria Parties shall have provided the Borrowers
with additional debt financing in an amount not less than $3,000,000 pursuant to
the Sutaria Note, which Sutaria Note shall be subordinate to the STAR Notes and
the Convertible Notes, upon terms reasonably satisfactory to the Purchasers and
their counsel; and
 
(xiv) Other Documents. The Borrowers shall have delivered, or caused to have
delivered, any other documents reasonably requested by a Purchaser or counsel to
a Purchaser in connection with the Closing.
 
6.2 Conditions Precedent to the Obligations of the Borrowers. The obligation of
the Borrowers to sell Securities at the Closing is subject to the satisfaction
or waiver by the Borrowers, at or before the Closing, of each of the following
conditions:
 
(a) Representations and Warranties. The representations and warranties of the
Purchasers contained herein shall be true and correct in all material respects
as of the date when made and as of the Closing Date as though made on and as of
such date;
 
(b) Performance. The Purchasers shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by the
Purchasers at or prior to the Closing; and
 
28

--------------------------------------------------------------------------------


 
(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.
 
7. MISCELLANEOUS.
 
7.1 Termination. This Agreement may be terminated by the Borrowers or any
Purchaser, by written notice to the other parties, if the Closing has not been
consummated by the third Business Day following the date of this Agreement;
provided that no such termination will affect the right of any party to sue for
any breach by the other party (or parties).
 
7.2 Fees and Expenses. At the Closing, the Borrowers shall pay to (i) Aisling
Capital II, L.P. and Tullis-Dickerson Capital Focus III, L.P. an aggregate of up
to $130,000 for their legal fees and expenses incurred in connection with the
preparation and negotiation of the Transaction Documents and (ii) the Sutaria
Parties an aggregate of $50,000 for their legal fees and expenses incurred in
connection with the preparation and negotiation of the Transaction Documents and
the Sutaria Note. Except as expressly set forth in the Transaction Documents to
the contrary, each party shall pay the fees and expenses of its advisers,
counsel, accountants and other experts, if any, and all other expenses incurred
by such party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement. The Borrowers shall pay all transfer agent fees,
stamp taxes and other taxes and duties levied in connection with the issuance of
any Securities.
 
7.3 Entire Agreement. The Transaction Documents, together with the Exhibits and
Schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules. At or
after the Closing, and without further consideration, the Borrowers will execute
and deliver to the Purchasers such further documents as may be reasonably
requested in order to give practical effect to the intention of the parties
under the Transaction Documents.
 
7.4 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile or e-mail at the facsimile
number or e-mail address specified in this Section prior to 6:30 p.m. (New York
City time) on a Trading Day, (b) the Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number specified in this Agreement later than 6:30 p.m. (New York City time) on
any date and earlier than 11:59 p.m. (New York City time) on such date, (c) the
Trading Day following the date of mailing, if sent by nationally recognized
overnight courier service, or (d) upon actual receipt by the party to whom such
notice is required to be given. The address for such notices and communications
shall be as follows:
 
If to the Borrowers:
Interpharm Holdings Inc.
75 Adams Avenue
Hauppauge, NY 11788
Attn: Chief Operating Officer
Fax No.: 631-952-9587
Tel No.: 631-952-0214
E-Mail: pgiallorenzo@interphaminc.com
   
With a copy to:
Guzov Ofsink, LLC
600 Madison Avenue, 14th Floor
New York, NY 10022
Attn: Darren L. Ofsink, Esq.
Fax No.: 212-688-7273
Tel No.: 212-371-8008
E-Mail: dofsink@golawintl.com
   
If to the Purchasers
To the address set forth under such Purchaser’s name on the signature pages
attached hereto.

 
or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
 
29

--------------------------------------------------------------------------------


 
7.5 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed by the Borrowers and the Required Holders.
No waiver of any default with respect to any provision, condition or requirement
of this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of either party to
exercise any right hereunder in any manner impair the exercise of any such
right.
 
7.6 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
7.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Borrowers may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchasers. Any Purchaser may assign
its rights under this Agreement to any Person to whom such Purchaser assigns or
transfers any Securities, provided such transferee agrees in writing to be
bound, with respect to the transferred Securities, by the provisions hereof that
apply to the “Purchasers”. Notwithstanding anything to the contrary herein, the
Securities may be pledged to any Person in connection with a bona fide margin
account or other loan or financing arrangement secured by such Securities.
 
30

--------------------------------------------------------------------------------


 
7.8 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except that each Indemnitee is an intended third-party beneficiary of
Section 5.10 and may enforce the provisions of such Section directly against the
Company.
 
7.9 Governing Law; Venue; Waiver Of Jury Trail. THE CORPORATE LAWS OF THE STATE
OF DELAWARE SHALL GOVERN ALL ISSUES CONCERNING THE RELATIVE RIGHTS OF THE
COMPANY AND ITS STOCKHOLDERS. ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE
AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, FOR
THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY
TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO
THE ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY
WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM
THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, THAT
SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY HEREBY IRREVOCABLY
WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY
SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR
CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY
AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT
SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW. EACH OF THE BORROWERS HEREBY
WAIVES ALL RIGHTS TO A TRIAL BY JURY.
 
7.10 Survival. The representations, warranties, agreements and covenants
contained herein shall survive the Closing and the delivery, conversion and/or
exercise of the Securities, as applicable.
 
7.11 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
 
7.12 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
31

--------------------------------------------------------------------------------


 
7.13 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever the Collateral Agent or the Required Holders exercise a
right, election, demand or option under a Transaction Document and the Borrowers
do not timely perform its related obligations within the periods therein
provided, then such Collateral Agent or the Required Holders may rescind or
withdraw, in their sole discretion from time to time upon written notice to the
Borrowers, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.
 
7.14 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Borrowers shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Borrowers of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities.
 
7.15 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Borrowers will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.
 
7.16 Payment Set Aside. To the extent that any Borrower makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights hereunder or thereunder, and such payment or
payments or the proceeds of such enforcement or exercise or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or otherwise
restored to a Borrower, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
7.17 Usury. To the extent it may lawfully do so, each of the Borrowers hereby
agrees not to insist upon or plead or in any manner whatsoever claim, and will
resist any and all efforts to be compelled to take the benefit or advantage of,
usury laws wherever enacted, now or at any time hereafter in force, in
connection with any claim, action or proceeding that may be brought by any
Purchaser in order to enforce any right or remedy under any Transaction
Document. Notwithstanding any provision to the contrary contained in any
Transaction Document, it is expressly agreed and provided that the total
liability of the Borrowers under the Transaction Documents for payments in the
nature of interest shall not exceed the maximum lawful rate authorized under
applicable law (the “Maximum Rate”), and, without limiting the foregoing, in no
event shall any rate of interest or default interest, or both of them, when
aggregated with any other sums in the nature of interest that any Borrower may
be obligated to pay under the Transaction Documents exceed such Maximum Rate. It
is agreed that if the maximum contract rate of interest allowed by law and
applicable to the Transaction Documents is increased or decreased by statute or
any official governmental action subsequent to the date hereof, the new maximum
contract rate of interest allowed by law will be the Maximum Rate of interest
applicable to the Transaction Documents from the effective date forward, unless
such application is precluded by applicable law. If under any circumstances
whatsoever, interest in excess of the Maximum Rate is paid by the Borrowers to
any Purchaser with respect to indebtedness evidenced by the Transaction
Documents, such excess shall be applied by such Purchaser to the unpaid
principal balance of any such indebtedness or be refunded to the Borrowers, the
manner of handling such excess to be at such Purchaser’s election.
 
32

--------------------------------------------------------------------------------


 
7.18 Adjustments in Share Numbers and Prices. In the event of any stock split,
subdivision, dividend or distribution payable in shares of Common Stock (or
other securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof, each
reference in any Transaction Document to a number of shares or a price per share
shall be amended to appropriately account for such event.
 
[Signature Pages Follow]
 
33

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 

       
INTERPHARM HOLDINGS INC.
 
   
   
  By:   /s/ Peter Giallorenzo  

--------------------------------------------------------------------------------

Name: Peter Giallorenzo
 
Title: CFO

 

       
INTERPHARM, INC.
 
   
   
  By:   /s/ Peter Giallorenzo  

--------------------------------------------------------------------------------

Name: Peter Giallorenzo
 
Title: CFO

 
[Signature Page for Purchasers Follows]
 
34

--------------------------------------------------------------------------------


 

       
AISLING CAPITAL II, L.P.
     
By: AISLING CAPITAL PARTNERS, L.P., its general partner
     
By: AISLING CAPITAL PARTNERS, LLC, its general partner
 
   
   
  By:   /s/ Dennis Purcell   

--------------------------------------------------------------------------------

Name: Dennis Purcell
 
Title: SMD

 

 
Address for Notice:
     
888 Seventh Avenue, 30th Floor
New York, New York 10106
Facsimile No.: (212) 651-6379
Telephone No.: (212) 651-6394
E-Mail: dschiff@aislingcapital.com
Attn: Andrew Schiff
     
With a copy to:
     
Feldman Weinstein & Smith LLP
420 Lexington Avenue, Suite 2620
New York, New York 10170
Facsimile No.: (212) 997-4242
Telephone No.: (212) 869-7000
E-Mail: jsmith@feldmanweinstein.com
Attn: Joseph A. Smith

 
35

--------------------------------------------------------------------------------

 

       
TULLIS-DICKERSON CAPITAL FOCUS III, L.P.
     
By: Tullis-Dickerson Partners III, L.L.C.., its general partner
 
   
   
  By:   /s/ Joan P. Neuscheler  

--------------------------------------------------------------------------------

Name: Joan P. Neuscheler
 
Title: Principal

 

 
Address for Notice:
     
Two Greenwich Plaza, 4th Floor
Greenwich, CT 06830
Facsimile No.: (203) 629-9293
Telephone No.: (203) 629-8700
E-Mail: jneuscheler@tullisdickerson.com
Attn: Joan P. Neuscheler
     
With a copy to:
     
Law offices of Gloria M. Skigen
Two Greenwich Plaza, 4th Floor
Greenwich, CT 06830
Facsimile: (203) 861-2498
Telephone No.: (203) 861-1717
E-Mail: gskigen@tullisdickerson.com
Attn: Gloria M. Skigen

 
36

--------------------------------------------------------------------------------


 

       
SUTARIA FAMILY REALTY, LLC
 
   
   
  By:   /s/ Maganlal Sutaria  

--------------------------------------------------------------------------------

Name: Maganlal Sutaria 
 
Title: Managing Member

 

 
Address for Notice:
     
Sutaria Family Realty, LLC
6 Buckingham Court
Morristown, NJ 07960
Facsimile No.: (973) 538-6111
Telephone No.: (973) 895-4870
E-Mail: psutaria@muanj.com
Attn: Perry Sutaria
     
With a copy to:
     
Sadis & Goldberg, LLP
551 Fifth Avenue, 21st Floor
New York, New York 10176
Facsimile No.: (212) 573-8038
Telephone No.: (212) 573-8140
E-Mail: dviola@sglawyers.com
Attn: Daniel G. Viola, Esq.

 
37

--------------------------------------------------------------------------------


 

      By:   /s/ Cameron Reid  

--------------------------------------------------------------------------------

Name: Cameron Reid

 

 
Address for Notice:
     
c/o Interpharm Holdings, Inc.
75 Adams Avenue
Hauppauge, NY 11788
Facsimile No.: (631) 952-9587
Telephone No.: (631) 952-0214
E-Mail: creid@interpharminc.com

 
38

--------------------------------------------------------------------------------


 
EXHIBITS
 
Schedule of Purchasers
A. Form of STAR Note 
B. Form of Convertible Note
C. Form of Warrant
D. Transfer Agent Instructions
 
39

--------------------------------------------------------------------------------



SCHEDULE OF PURCHASERS
 
Purchaser
 
STAR Notes
 
Warrant Shares
 
Sutaria Family Realty, LLC
 
$
2,500,000
   
921,052
 
Tullis-Dickerson Capital Focus III, L.P.
 
$
833,334
   
307,017
 
Aisling Capital II, L.P.
 
$
833,333
   
307,017
 
Cameron Reid
 
$
833,333
   
307,017
                 
TOTAL
 
$
5,000,000
   
1,842,103
 



40

--------------------------------------------------------------------------------


 
EXHIBIT A
 
STAR NOTE
 
(Please refer to Exhibit 4.3 of this Form 10K)
 
41

--------------------------------------------------------------------------------


 
EXHIBIT B
 
INITIAL CONVERTIBLE NOTE
 
(Please refer to Exhibit 4.12)
 
42

--------------------------------------------------------------------------------


 
EXHIBIT C
 
FORM OF WARRANT
 
NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES
ACT") OR ANY STATE SECURITIES LAWS IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT, AND, ACCORDINGLY, MAY NOT BE OFFERED,
SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE
SECURITIES ACT AND UNDER APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH APPLICABLE STATE
SECURITIES LAWS. THESE SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE
HEREOF MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES. THE COMPANY MAY REQUIRE AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY TO THE EFFECT THAT ANY PROPOSED OFFER,
SALE, TRANSFER OR OTHER DISPOSITION IS IN COMPLIANCE WITH THE SECURITIES ACT AND
ANY APPLICABLE STATE SECURITIES LAWS.
 
ANY TRANSFEREE OF THIS WARRANT SHOULD CAREFULLY REVIEW THE TERMS OF THE WARRANT,
INCLUDING SECTION 4(b) HEREOF. THE NUMBER OF COMMON SHARES UNDERLYING THIS
WARRANT MAY BE LESS THAN THE NUMBER OF COMMON SHARES STATED ON THE FACE HEREOF
PURSUANT TO SECTION 4(b) HEREOF.
 
INTERPHARM HOLDINGS INC.
 
WARRANT
 
Warrant No. [ ]
Dated: [_________], 2008



INTERPHARM HOLDINGS INC., a Delaware corporation (the “Company”), hereby
certifies that, for value received, [______________] or its registered assigns
(the “Holder”), is entitled to purchase from the Company up to a total of
[     ]1  shares of common stock, $0.01 par value per share (the “Common
Stock”), of the Company (each such share, a “Warrant Share” and all such shares,
the “Warrant Shares”) at an exercise price equal to $0.95 per share (as adjusted
from time to time as provided in Section 9, the “Exercise Price”), at any time
and from time to time from and after the date hereof and through and including
the date that is five years from the date of issuance hereof (the “Expiration
Date”), and subject to the following terms and conditions. This Warrant (this
“Warrant”) is one of a series of similar Warrants issued pursuant to that
certain Securities Purchase Agreement, dated as of November ___, 2007, by and
among the Company and the Purchasers identified therein (the “Purchase
Agreement”). All such Warrants are referred to herein, collectively, as the
“Warrants.”
 

--------------------------------------------------------------------------------

1 Holder’s pro rata share of 1,842,103.
 
43

--------------------------------------------------------------------------------


 
8. Definitions. In addition to the terms defined elsewhere in this Warrant,
capitalized terms that are not otherwise defined herein have the meanings given
to such terms in the Purchase Agreement.
 
9. Registration of Warrant. The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time. The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.
 
10. Registration of Transfers. The Company shall register the transfer of any
portion of this Warrant in the Warrant Register, upon surrender of this Warrant,
with the Form of Assignment attached hereto on Annex B duly completed and
signed, to the Company at its address specified herein. Upon any such
registration or transfer, a new warrant to purchase Common Stock, in
substantially the form of this Warrant (any such new warrant, a “New Warrant”),
evidencing the portion of this Warrant so transferred shall be issued to the
transferee and a New Warrant evidencing the remaining portion of this Warrant
not so transferred, if any, shall be issued to the transferring Holder. The
acceptance of the New Warrant by the transferee thereof shall be deemed the
acceptance by such transferee of all of the rights and obligations of a holder
of a Warrant.
 
11. Exercise and Duration of Warrants.
 
11.1 This Warrant shall be exercisable by the registered Holder at any time and
from time to time on or after the date hereof to and including the Expiration
Date. At 6:30 P.M., New York City time on the Expiration Date, the portion of
this Warrant not exercised prior thereto shall be and become void and of no
value; provided that, if the average of the Closing Prices for the five Trading
Days immediately prior to (but not including) the Expiration Date exceeds the
Exercise Price on the Expiration Date, then this Warrant shall be deemed to have
been exercised in full (to the extent not previously exercised) on a “cashless
exercise” basis at 6:30 P.M. New York City time on the Expiration Date if a
“cashless exercise” may occur at such time pursuant to Section 10 below.
 
11.2 A Holder may exercise this Warrant by delivering to the Company (i) an
exercise notice, in the form attached hereto on Annex A (the “Exercise Notice”),
appropriately completed and duly signed, and (ii) payment of the Exercise Price
for the number of Warrant Shares as to which this Warrant is being exercised
(which may take the form of a “cashless exercise” if so indicated in the
Exercise Notice and if a “cashless exercise” may occur at such time pursuant to
Section 10 below), and the date such items are delivered to the Company (as
determined in accordance with the notice provisions hereof) is an “Exercise
Date.” The Holder shall not be required to deliver the original Warrant in order
to effect an exercise hereunder. Execution and delivery of the Exercise Notice
shall have the same effect as cancellation of the original Warrant and issuance
of a New Warrant evidencing the right to purchase the remaining number of
Warrant Shares.
 
44

--------------------------------------------------------------------------------


 
12. Delivery of Warrant Shares.
 
12.1 Upon exercise of this Warrant, the Company shall promptly (but in no event
later than five Trading Days after the Exercise Date) issue or cause to be
issued and cause to be delivered to or upon the written order of the Holder and
in such name or names as the Holder may designate, a certificate for the Warrant
Shares issuable upon such exercise, free of restrictive legends unless a
registration statement covering the resale of the Warrant Shares and naming the
Holder as a selling stockholder thereunder is not then effective and the Warrant
Shares are not freely transferable without volume restrictions pursuant to
Rule 144 under the 1933 Act. The Holder, or any Person so designated by the
Holder to receive Warrant Shares, shall be deemed to have become holder of
record of such Warrant Shares as of the Exercise Date. The Company shall, upon
request of the Holder and provided a registration statement under the Securities
Act providing for the resale of the Warrant Shares is then in effect, use its
reasonable best efforts to deliver Warrant Shares hereunder electronically
through the Depository Trust Corporation or another established clearing
corporation performing similar functions.
 
12.2 This Warrant is exercisable, either in its entirety or, from time to time,
for a portion of the number of Warrant Shares. Upon surrender of this Warrant
following one or more partial exercises, the Company shall issue or cause to be
issued, at its expense, a New Warrant evidencing the right to purchase the
remaining number of Warrant Shares.
 
12.3 In addition to any other rights available to a Holder, if the Company fails
to deliver to the Holder a certificate representing Warrant Shares by the fifth
Trading Day after the date on which delivery of such certificate is required by
this Warrant, and if after such fifth Trading Day the Holder purchases (in an
open market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the Holder of the Warrant Shares that the Holder
anticipated receiving from the Company (a “Buy-In”), then the Company shall,
within five Trading Days after the Holder’s request and in the Holder’s
discretion, either (i) pay cash to the Holder in an amount equal to the Holder’s
total purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased (the “Buy-In Price”), at which point the Company’s
obligation to deliver such certificate (and to issue such Common Stock) shall
terminate, or (ii) promptly honor its obligation to deliver to the Holder a
certificate or certificates representing such Common Stock and pay cash to the
Holder in an amount equal to the excess (if any) of the Buy-In Price over the
product of (A) such number of shares of Common Stock, times (B) the Closing
Price on the date of the event giving rise to the Company’s obligation to
deliver such certificate.
 
12.4 The Company’s obligations to issue and deliver Warrant Shares in accordance
with the terms hereof are absolute and unconditional, irrespective of any action
or inaction by the Holder to enforce the same, any waiver or consent with
respect to any provision hereof, any setoff, counterclaim, recoupment,
limitation or termination, or any breach or alleged breach by the Holder or any
other Person of any obligation to the Company or any violation or alleged
violation of law by the Holder or any other Person, and irrespective of any
other circumstance which might otherwise limit such obligation of the Company to
the Holder in connection with the issuance of Warrant Shares. Nothing herein
shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing shares of Common Stock upon
exercise of the Warrant as required pursuant to the terms hereof.
 
45

--------------------------------------------------------------------------------


 
13. Charges, Taxes and Expenses. Issuance and delivery of certificates for
shares of Common Stock upon exercise of this Warrant shall be made without
charge to the Holder for any issue or transfer tax, withholding tax, transfer
agent fee or other incidental tax or expense in respect of the issuance of such
certificates, all of which taxes and expenses shall be paid by the Company;
provided, however, that the Company shall not be required to pay any tax which
may be payable in respect of any transfer involved in the registration of any
certificates for Warrant Shares or Warrants in a name other than that of the
Holder or an Affiliate thereof. The Holder shall be responsible for all other
tax liability that may arise as a result of holding or transferring this Warrant
or receiving Warrant Shares upon exercise hereof.
 
14. Replacement of Warrant. If this Warrant is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity, if requested. Applicants for a New Warrant under such
circumstances shall also comply with such other reasonable regulations and
procedures and pay such other reasonable third-party costs as the Company may
prescribe.
 
15. Reservation of Warrant Shares. The Company covenants that it will at all
times reserve and keep available out of the aggregate of its authorized but
unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares which are then issuable and deliverable
upon the exercise of this entire Warrant, free from preemptive rights or any
other contingent purchase rights of persons other than the Holder (taking into
account the adjustments and restrictions of Section 9). The Company covenants
that all Warrant Shares so issuable and deliverable shall, upon issuance and the
payment of the applicable Exercise Price in accordance with the terms hereof, be
duly and validly authorized, issued and fully paid and nonassessable. The
Company will take all such action as may be necessary to assure that such shares
of Common Stock may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of any securities exchange
or automated quotation system upon which the Common Stock may be listed.
 
16. Certain Adjustments. The Exercise Price and number of Warrant Shares
issuable upon exercise of this Warrant are subject to adjustment from time to
time as set forth in this Section 9.
 
16.1 Stock Dividends and Splits. If the Company, at any time while this Warrant
is outstanding, (i) pays a stock dividend on its Common Stock or otherwise makes
a distribution on any class of capital stock that is payable in shares of Common
Stock (other than regular dividends on the Series A-1 Convertible Preferred
Stock, Series B-1 Convertible Preferred Stock the Series C-1 Convertible
Preferred Stock, or the Series D-1 Convertible Preferred Stock), (ii) subdivides
outstanding shares of Common Stock into a larger number of shares, or
(iii) combines outstanding shares of Common Stock into a smaller number of
shares, then in each such case the Exercise Price shall be multiplied by a
fraction of which the numerator shall be the number of shares of Common Stock
outstanding immediately before such event and of which the denominator shall be
the number of shares of Common Stock outstanding immediately after such event.
Any adjustment made pursuant to clause (i) of this paragraph shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution, and any
adjustment pursuant to clause (ii) or (iii) of this paragraph shall become
effective immediately after the effective date of such subdivision or
combination.
 
46

--------------------------------------------------------------------------------


 
16.2 Pro Rata Distributions. If the Company, at any time while this Warrant is
outstanding, distributes to all of its holders of Common Stock (i) evidences of
its indebtedness, (ii) any security (other than a distribution of Common Stock
covered by the preceding paragraph), (iii) rights or warrants to subscribe for
or purchase any security, or (iv) any other asset (in each case, “Distributed
Property”), then in each such case the Exercise Price in effect immediately
prior to the record date fixed for determination of stockholders entitled to
receive such distribution shall be adjusted (effective on such record date) to
equal the product of such Exercise Price times a fraction of which the
denominator shall be the average of the Closing Prices for the five Trading Days
immediately prior to (but not including) such record date and of which the
numerator shall be such average less the then fair market value of the
Distributed Property distributed in respect of one outstanding share of Common
Stock, as determined by the a nationally recognized accounting or investment
banking firm selected by the Company (an “Appraiser”). In such event, the
Holder, after receipt of the determination by the Appraiser, shall have the
right to select an additional appraiser (which shall be a nationally recognized
accounting or investment banking firm), in which case such fair market value
shall be deemed to equal the average of the values determined by each of the
Appraiser and such appraiser. As an alternative to the foregoing adjustment to
the Exercise Price and number of Warrant Shares obtainable upon exercise of the
Warrant determined pursuant to Section 9(e) below, at the request of the Holder
delivered before the 90th day after such record date, the Company will deliver
to such Holder, within five Trading Days after such request (or, if later, on
the effective date of such distribution), the Distributed Property that such
Holder would have been entitled to receive in respect of the Warrant Shares for
which this Warrant could have been exercised immediately prior to such record
date. If such Distributed Property is not delivered to a Holder pursuant to the
preceding sentence, then upon expiration of or any exercise of the Warrant that
occurs after such record date, such Holder shall remain entitled to receive, in
addition to the Warrant Shares otherwise issuable upon such exercise (if
applicable), such Distributed Property.
 
16.3 Fundamental Transactions. If at any time while this Warrant is outstanding,
(i) the Company effects any merger or consolidation of the Company with or into
another Person, (ii) the Company effects any sale of all or substantially all of
its assets in one or a series of related transactions, (iii) any tender offer or
exchange offer (whether by the Company or another Person) is completed pursuant
to which holders of Common Stock are permitted to tender or exchange their
shares for other securities, cash or property, or (iv) the Company effects any
reclassification of the Common Stock or any compulsory share exchange, pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (other than as a result of a subdivision or
combination of shares of Common Stock covered by Section 9(a) above) (in any
such case, a “Fundamental Transaction”), then the Holder shall have the right
thereafter to receive, upon exercise of this Warrant, the same amount and kind
of securities, cash or property as it would have been entitled to receive upon
the occurrence of such Fundamental Transaction if it had been, immediately prior
to such Fundamental Transaction, the holder of the number of Warrant Shares then
issuable upon exercise in full of this Warrant (the “Alternate Consideration”).
The aggregate Exercise Price for this Warrant will not be affected by any such
Fundamental Transaction, but the Company shall apportion such aggregate Exercise
Price among the Alternate Consideration in a reasonable manner reflecting the
relative value of any different components of the Alternate Consideration. If
holders of Common Stock are given any choice as to the securities, cash or
property to be received in a Fundamental Transaction, then the Holder shall be
given the same choice as to the Alternate Consideration it receives upon any
exercise of this Warrant following such Fundamental Transaction. In the event of
a Fundamental Transaction, the Company or the successor or purchasing Person, as
the case may be, shall execute with the Holder a written agreement providing
that:
 
(A) this Warrant shall thereafter entitle the Holder to purchase the Alternate
Consideration in accordance with this Section 9(c),
 
47

--------------------------------------------------------------------------------


 
(B) in the case of any such successor or purchasing Person, upon such
consolidation, merger, statutory exchange, combination, sale or conveyance such
successor or purchasing Person shall be jointly and severally liable with the
Company for the performance of all of the Company’s obligations under this
Warrant and the Purchase Agreement, and
 
(C) if registration or qualification is required under the 1933 Act, the 1934
Act or applicable state law for the public resale by the Holder of shares of
stock and other securities so issuable upon exercise of this Warrant, such
registration or qualification shall be completed prior to such reclassification,
change, consolidation, merger, statutory exchange, combination or sale.
 
If, in the case of any Fundamental Transaction, the Alternate Consideration
includes shares of stock, other securities, other property or assets of a Person
other than the Company or any such successor or purchasing Person, as the case
may be, in such Fundamental Transaction, then such written agreement shall also
be executed by such other Person and shall contain such additional provisions to
protect the interests of the Holder as the Board of Directors of the Company
shall reasonably consider necessary by reason of the foregoing. At the Holder’s
request, any successor to the Company or surviving entity in such Fundamental
Transaction shall issue to the Holder a new warrant consistent with the
foregoing provisions and evidencing the Holder’s right to purchase the Alternate
Consideration for the aggregate Exercise Price upon exercise thereof. The terms
of any agreement pursuant to which a Fundamental Transaction is effected shall
include terms requiring any such successor or surviving entity to comply with
the provisions of this Section 9(c) and insuring that the Warrant (or any such
replacement security) will be similarly adjusted upon any subsequent transaction
analogous to a Fundamental Transaction. If any Fundamental Transaction
constitutes or results in a “Rule 13e-3 transaction” as defined in Rule 13e-3
under the 1934 Act with respect to the Company in which the consideration issued
consists principally of cash or stock in a non-public company, then at the
request of the Holder delivered before the 90th day after such Fundamental
Transaction, the Company (or any such successor or surviving entity) will
purchase the Warrant from the Holder for a purchase price, payable in cash
within five Trading Days after such request (or, if later, on the effective date
of the Fundamental Transaction), equal to the Black-Scholes value of the
remaining unexercised portion of this Warrant on the date of such request.
 
48

--------------------------------------------------------------------------------


 
16.4 Antidilution Adjustment of Conversion Price upon Issuance of Common
Stock. If at any time this Warrant is outstanding, the Company issues or sells,
or in accordance with this Section 9(d) is deemed to have issued or sold, any
shares of Common Stock, with the exception of Excluded Stock, for a
consideration per share (the “New Securities Issuance Price”) less than the
Exercise Price in effect immediately prior to such time (each such sale or
issuance, a “Dilutive Issuance”), then concurrent with such Dilutive Issuance,
the Exercise Price then in effect shall be reduced to an amount equal to ninety
percent (90%) of the New Securities Issuance Price.
 
For purposes of determining the adjusted Conversion Price under this Section
10(d), the following shall be applicable:
 
(a) Issuance of Options. If the Company in any manner grants or sells any
Options (other than Excluded Stock) and the lowest price per share for which one
share of Common Stock is issuable upon the exercise of any such Option or upon
conversion, exchange or exercise of any Convertible Securities issuable upon
exercise of such Option is less than the Conversion Price in effect immediately
prior to such Dilutive Issuance, then such share of Common Stock shall be deemed
to be outstanding and to have been issued and sold by the Company at the time of
the granting or sale of such Option for such price per share. For purposes of
this Section 9(d)(i), the “lowest price per share for which one share of Common
Stock is issuable upon the exercise of any such Option or upon conversion,
exchange or exercise of any Convertible Securities issuable upon exercise of
such Option” shall be equal to the sum of the lowest amounts of consideration
(if any) received or receivable by the Company with respect to any one share of
Common Stock upon granting or sale of the Option, upon exercise of the Option
and upon conversion, exchange or exercise of any Convertible Security issuable
upon exercise of such Option. No further adjustment of the Conversion Price
shall be made upon the actual issuance of such Common Stock or of such
Convertible Securities upon the exercise of such Options or upon the actual
issuance of such Common Stock upon conversion, exchange or exercise of such
Convertible Securities.
 
(b) Issuance of Convertible Securities. If the Company in any manner issues or
sells any Convertible Securities (other than Excluded Stock) and the lowest
price per share for which one share of Common Stock is issuable upon such
conversion, exchange or exercise thereof is less than the Exercise Price in
effect immediately prior to such Dilutive Issuance, then such share of Common
Stock shall be deemed to be outstanding and to have been issued and sold by the
Company at the time of the issuance of sale of such Convertible Securities for
such price per share. For the purposes of this Section 9(d)(ii), the “lowest
price per share for which one share of Common Stock is issuable upon such
conversion, exchange or exercise” shall be equal to the sum of the lowest
amounts of consideration (if any) received or receivable by the Company with
respect to any one share of Common Stock upon the issuance or sale of the
Convertible Security and upon the conversion, exchange or exercise of such
Convertible Security. No further adjustment of the Conversion Price shall be
made upon the actual issuance of such Common Stock upon conversion, exchange or
exercise of such Convertible Securities, and if any such issue or sale of such
Convertible Securities is made upon exercise of any Options for which adjustment
of the Conversion Price had been or is to be made pursuant to other provisions
of this Section 9(d), no further adjustment of the Conversion Price shall be
made by reason of such issue or sale.
 
49

--------------------------------------------------------------------------------


 
(c) Change in Option Price or Rate of Conversion. If the purchase or exercise
price provided for in any Options, the additional consideration, if any, payable
upon the issue, conversion, exchange or exercise of any Convertible Securities,
or the rate at which any Convertible Securities are convertible into or
exchangeable or exercisable for Common Stock changes at any time (other than
Excluded Stock), the Exercise Price in effect at the time of such change shall
be adjusted to the Exercise Price which would have been in effect at such time
had such Options or Convertible Securities provided for such changed purchase
price, additional consideration or changed conversion rate, as the case may be,
at the time initially granted, issued or sold. For purposes of this Section
9(d)(iii), if the terms of any Option or Convertible Security that was
outstanding as of the Initial Closing Date are changed in the manner described
in the immediately preceding sentence, then such Option or Convertible Security
and the Common Stock deemed issuable upon exercise, conversion or exchange
thereof shall be deemed to have been issued as of the date of such change. On
the expiration of any Option or Convertible Security not exercised, the
applicable Exercise Price then in effect shall forthwith be increased to the
Exercise Price that would have been in effect at the time of such expiration had
such Stock Purchase Rights or Convertible Securities never been issued. No
adjustment shall be made if such adjustment would increase the applicable
Exercise Price by an amount in excess of the adjustment originally made to the
Exercise Price in respect of the issue, sale or grant of the applicable Option
or Convertible Security. Notwithstanding anything to the contrary herein, in no
event shall an adjustment to the Exercise Price be made retroactively with
respect to any portion of the Warrant which has been exercised prior to the
actual date of the dilutive issuance or change. In addition, to clarify for
purposes of this Section 9(d), if an Option or Convertible Security has a price
reset or similar provision that would cause the price to adjust based on a
future event or contingency, then the “lowest price per share for which one
share of Common Stock is issuable upon the exercise of any such Option or upon
conversion, exchange or exercise of any Convertible Securities issuable upon
exercise of such Option” shall not become such adjusted price unless and until
the happening of such event or contingency that actually gives effect to the
adjustment.
 
(d) Calculation of Consideration Received. In case any Option is issued in
connection with the issue or sale of other securities of the Company, together
comprising one integrated transaction in which no specific consideration is
allocated to such Options by the parties thereto, then solely for purposes of
this Section 9(d), the Options will be deemed to have been issued for a
consideration equal to the exercise price of such Option. If any Common Stock,
Options or Convertible Securities are issued or sold or deemed to have been
issued or sold for cash, the consideration received therefor will be deemed to
be the gross amount received by the Company therefor. If any Common Stock,
Options or Convertible Securities are issued or sold for a consideration other
than cash, the amount of the consideration other than cash received by the
Company will be the fair value of such consideration, except where such
consideration consists of marketable securities, in which case the amount of
consideration received by the Company will be the arithmetic average of the
closing price of such securities during the ten (10) consecutive Trading Days
ending on the date of receipt of such securities. The fair value of any
consideration other than cash or securities will be determined jointly by the
Company and Required Holders in good faith. If such parties are unable to reach
agreement within ten (10) days after the occurrence of an event requiring
valuation (the “Valuation Event”), the fair value of such consideration will be
determined within five Business Days after the tenth (10th) day following the
Valuation Event by an independent, reputable appraiser selected by the Company
and the Required Holders. The determination of such appraiser shall be deemed
binding upon all parties absent manifest error and the fees and expenses of such
appraiser shall be borne equally by the Company and the Required Holders.
 
50

--------------------------------------------------------------------------------


 
16.5 Number of Warrant Shares. Simultaneously with any adjustment to the
Exercise Price pursuant to paragraphs (a), (b) or (d) of this Section, the
number of Warrant Shares that may be purchased upon exercise of this Warrant
shall be increased or decreased proportionately, so that after such adjustment
the aggregate Exercise Price payable hereunder for the increased or decreased
number of Warrant Shares shall be the same as the aggregate Exercise Price in
effect immediately prior to such adjustment.
 
16.6 Calculations. All calculations under this Section 9 shall be made to the
nearest cent or the nearest 1/100th of a share, as applicable. The number of
shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company, and the disposition of any
such shares shall be considered an issue or sale of Common Stock.
 
16.7 Notice of Adjustments. Upon the occurrence of each adjustment pursuant to
this Section 9, the Company at its expense will promptly, but in any event no
later than 10 Trading Days after such occurrence compute such adjustment in
accordance with the terms of this Warrant and prepare a certificate setting
forth such adjustment, including a statement of the adjusted Exercise Price and
adjusted number or type of Warrant Shares or other securities issuable upon
exercise of this Warrant (as applicable), describing the transactions giving
rise to such adjustments and showing in detail the facts upon which such
adjustment is based. Upon written request, the Company will promptly deliver a
copy of each such certificate to the Holder and to the Company’s Transfer Agent.
 
16.8 Notice of Corporate Events. If the Company (i) declares a dividend or any
other distribution of cash, securities or other property in respect of its
Common Stock, including without limitation any granting of rights or warrants to
subscribe for or purchase any capital stock of the Company or any Subsidiary,
(ii) authorizes or approves, enters into any agreement contemplating or solicits
stockholder approval for any Fundamental Transaction or (iii) authorizes the
voluntary dissolution, liquidation or winding up of the affairs of the Company,
then the Company shall deliver to the Holder a notice describing the material
terms and conditions of such transaction, at least 20 calendar days prior to the
applicable record or effective date on which a Person would need to hold Common
Stock in order to participate in or vote with respect to such transaction, and
the Company will take all steps reasonably necessary in order to insure that the
Holder is given the practical opportunity to exercise this Warrant prior to such
time so as to participate in or vote with respect to such transaction; provided,
however, that the failure to deliver such notice or any defect therein shall not
affect the validity of the corporate action required to be described in such
notice.
 
51

--------------------------------------------------------------------------------


 
17. Payment of Exercise Price. The Holder shall pay the Exercise Price in
immediately available funds; provided, however, that if the Registration
Statement did not become effective on or before the Required Effectiveness Date
(as defined in the Registration Rights Agreement) and is not continuously
effective through the Expiration Date, the Holder may satisfy its obligation to
pay the Exercise Price through a “cashless exercise,” in which event the Company
shall issue to the Holder the number of Warrant Shares determined as follows:
 

 
X = Y [(A-B)/A]
   
where:
   
X = the number of Warrant Shares to be issued to the Holder.
     
Y = the number of Warrant Shares with respect to which this Warrant is being
exercised.
     
A = the arithmetic average of the Closing Prices for the five Trading Days
immediately prior to (but not including) the Exercise Date.
     
B = the Exercise Price.

 
For purposes of Rule 144 promulgated under the 1933 Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a cashless
exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for the Warrant Shares shall be deemed to have commenced, on
the date this Warrant was originally issued pursuant to the Purchase Agreement.
 
18. Intentionally Blank.
 
19. Fractional Shares. The Company shall not be required to issue or cause to be
issued fractional Warrant Shares on the exercise of this Warrant. If any
fraction of a Warrant Share would, except for the provisions of this Section, be
issuable upon exercise of this Warrant, the number of Warrant Shares to be
issued will be rounded up to the nearest whole share.
 
20. Notices. Any and all notices or other communications or deliveries hereunder
(including without limitation any Exercise Notice) shall be in writing and shall
be deemed given and effective on the earliest of (i) the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number specified in this Section prior to 6:30 p.m. (New York City time) on a
Trading Day, (ii) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section on a day that is not a Trading Day or later than 6:30
p.m. (New York City time) on any Trading Day, (iii) the Trading Day following
the date of mailing, if sent by nationally recognized overnight courier service,
or (iv) upon actual receipt by the party to whom such notice is required to be
given. The address for such notices or communications shall be as set forth in
the Purchase Agreement. The addresses for such communications shall be: (i) if
to the Company, as set forth in the Purchase Agreement, or (ii) if to the
Holder, to the address or facsimile number appearing on the Company’s Warrant
Register or such other address or facsimile number as the Holder may provide to
the Company in accordance with this Section 13.
 
52

--------------------------------------------------------------------------------


 
21. Warrant Agent. The Company shall serve as warrant agent under this Warrant.
Upon 30 days’ notice to the Holder, the Company may appoint a new warrant agent.
Any corporation into which the Company or any new warrant agent may be merged or
any corporation resulting from any consolidation to which the Company or any new
warrant agent shall be a party or any corporation to which the Company or any
new warrant agent transfers substantially all of its corporate trust or
stockholders services business shall be a successor warrant agent under this
Warrant without any further act. Any such successor warrant agent shall promptly
cause notice of its succession as warrant agent to be mailed (by first class
mail, postage prepaid) to the Holder at the Holder’s last address as shown on
the Warrant Register.
 
22. Miscellaneous.
 
22.1 This Warrant shall be binding on and inure to the benefit of the parties
hereto and their respective successors and permitted assigns. The Borrowers
shall not be permitted to assign this Note.
 
22.2 The Company will not, by amendment of its governing documents or through
any reorganization, transfer of assets, consolidation, merger, dissolution,
issue or sale of securities or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms of this Warrant, but
will at all times in good faith assist in the carrying out of all such terms and
in the taking of all such action as may be necessary or appropriate in order to
protect the rights of the Holder against impairment. Without limiting the
generality of the foregoing, the Company (i) will not increase the par value of
any Warrant Shares above the amount payable therefor on such exercise, (ii) will
take all such action as may be reasonably necessary or appropriate in order that
the Company may validly and legally issue fully paid and nonassessable Warrant
Shares on the exercise of this Warrant, and (iii) will not close its stockholder
books or records in any manner which unreasonably interferes with the timely
exercise of this Warrant.
 
22.3 GOVERNING LAW; VENUE; WAIVER OF JURY TRIAL. ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS WARRANT SHALL BE
GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK,
BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED
HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE TRANSACTION
DOCUMENTS), AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT,
ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER. EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND
CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY
(WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES
TO IT UNDER THIS WARRANT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND
SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL
BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED
BY LAW. THE COMPANY HEREBY WAIVES ALL RIGHTS TO A TRIAL BY JURY.
 
53

--------------------------------------------------------------------------------


 
22.4 The headings herein are for convenience only, do not constitute a part of
this Warrant and shall not be deemed to limit or affect any of the provisions
hereof.
 
22.5 In case any one or more of the provisions of this Warrant shall be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.
 
[Signature Page Follows]
 
54

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.
 
INTERPHARM HOLDINGS INC.
     
By:  

--------------------------------------------------------------------------------

 
Name: __________________________________
 
 
Title: ___________________________________



55

--------------------------------------------------------------------------------



Annex A
 
FORM OF EXERCISE NOTICE
 
(To be executed by the Holder to exercise the right to purchase shares of Common
Stock under the foregoing Warrant)
 
To: INTERPHARM HOLDINGS INC.
 
The undersigned is the Holder of Warrant No. _______ (the “Warrant”) issued by
Interpharm Holdings Inc., a Delaware corporation (the “Corporation”).
Capitalized terms used herein and not otherwise defined have the respective
meanings set forth in the Warrant.
 
(a) The Warrant is currently exercisable to purchase a total of ______________
Warrant Shares.
 
(b) The undersigned Holder hereby exercises its right to purchase
_________________ Warrant Shares pursuant to the Warrant.
 
(c) The Holder intends that payment of the Exercise Price shall be made as
(check one):
 
____ “Cash Exercise”
 
____ “Cashless Exercise” (if permitted)
 
(d) If the holder has elected a Cash Exercise, the holder shall pay the sum of
$____________ to the Company in accordance with the terms of the Warrant.
 
(e) Pursuant to this exercise, the Company shall deliver to the holder
_______________ Warrant Shares in accordance with the terms of the Warrant.
 
Dated: _______________, ______
Name of Holder:
     
(Print) _______________________________________
     
By:

--------------------------------------------------------------------------------

 
Name: _______________________________________
 
 
Title: ________________________________________


--------------------------------------------------------------------------------

 

ACKNOWLEDGEMENT
 
The Corporation hereby acknowledges this Exercise Notice and hereby directs
[transfer agent] to issue the above indicated number of shares of Common Stock
in accordance with the Transfer Agent Instructions dated November [__], 2007
from the Corporation and acknowledged and agreed to by [transfer agent].
 
INTERPHARM HOLDINGS INC.
     
By:

--------------------------------------------------------------------------------

 
 
Name: ______________________________________
 
Title: ______________________________________




--------------------------------------------------------------------------------



Annex B
 
FORM OF ASSIGNMENT
 
[To be completed and signed only upon transfer of Warrant]
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
________________________________ the right represented by the within Warrant to
purchase ____________ shares of Common Stock of Interpharm Holdings Inc. to
which the within Warrant relates and appoints ________________ attorney to
transfer said right on the books of Interpharm Holdings Inc. with full power of
substitution in the premises.
 
Dated: _____________, ______
       

--------------------------------------------------------------------------------

(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)
         

--------------------------------------------------------------------------------

Address of Transferee
   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   
In the presence of:
   

--------------------------------------------------------------------------------

 




--------------------------------------------------------------------------------


 
EXHIBIT D
 
TRANSFER AGENT INSTRUCTIONS
 
Continental Stock Transfer & Trust Company,
17 Battery Place,
New York, NY 10004-1123


Ladies and Gentlemen:
 
Reference is made to that certain Securities Purchase Agreement, dated as of
November 14, 2007 (the “Agreement”), by and among Interpharm Holdings Inc., a
Delaware corporation, (the “Company”), Interpharm, Inc., a New York corporation,
and the purchasers named therein (the “Holders”) pursuant to which the Company
anticipates issuing the Company’s (a)  Secured Convertible 12% Notes due 2009
(the “Convertible Notes”) which shall be convertible into shares of the
Company’s common stock, par value $0.01 per share (the “Common Stock”) and
(b) warrants, which are exercisable into shares of Common Stock (the
“Warrants”).
 
This letter shall serve as our irrevocable authorization and direction to you
(provided that you are the transfer agent of the Company at such time) to issue
shares of Common Stock upon conversion of the Convertible Notes (the “Conversion
Shares”) and upon exercise of the Warrants (the “Warrant Shares”) to or upon the
order of a Holder from time to time upon delivery to you of a properly completed
and duly executed Conversion Notice or Exercise Notice, as the case may be, in
the form attached hereto as Exhibit I and Exhibit II, which has been
acknowledged by the Company as indicated by the signature of a duly authorized
officer of the Company thereon.
 
You acknowledge and agree that so long as you have previously received
(a) written confirmation from the Company’s legal counsel that either (i) a
registration statement covering resales of the Conversion Shares or the Warrant
Shares has been declared effective by the Securities and Exchange Commission
(the “SEC”) under the Securities Act of 1933, as amended (the “1933 Act”), or
(ii) sales of the Common Shares and the Warrant Shares may be made in conformity
with Rule 144(k) under the 1933 Act (“Rule 144”), and (b) if applicable, a copy
of such registration statement, then within three (3) business days after your
receipt of a Conversion Notice or an Exercise, you shall issue the certificates
representing the Conversion Shares or the Warrant Shares, as the case may be,
and such certificates shall not bear any legend restricting transfer of the
Conversion Shares or the Warrant Shares thereby and should not be subject to any
stop-transfer restriction.
 
A form of written confirmation (from counsel to the Company) that a registration
statement covering resales of the Conversion Shares or the Warrant Shares, as
the case may be, has been declared effective by the SEC under the 1933 Act is
attached hereto as Exhibit III.
 
Please be advised that the Holders have relied upon this instruction letter as
an inducement to enter into the Agreement and accordingly, each Holder is a
third party beneficiary of these instructions. Please execute this letter in the
space indicated to acknowledge your agreement to act in accordance with these
instructions. Should you have any questions concerning this matter, please
contact me at (732) 390-1797.
 

       
Very truly yours,
     
INTERPHARM HOLDINGS INC.
 
   
   
  By:   /s/ Kenneth Cappel  

--------------------------------------------------------------------------------

Name: Kenneth Cappel
 
Title: Executive Vice President





ACKNOWLEDGED AND AGREED:
 
Continental Stock Transfer & Trust Company,
17 Battery Place,
New York, NY 10004-1123
 
By: /s/ Gregory Denman

--------------------------------------------------------------------------------

Name: Gregory Denman
Title: Vice President




--------------------------------------------------------------------------------


 
Exhibit I
 
FORM OF CONVERSION NOTICE
 
(To be executed by the registered Holder
in order to convert a Convertible Notes)
 
TO: INTERPHARM HOLDINGS INC.
 

 
Re:
Secured Convertible 12% Note due 2009 (this “Note”) issued by Interpharm
Holdings, Inc. and Interpharm, Inc. to [______________] on or about _______
[__], 2008 in the original principal amount of $[______________]

 
The undersigned hereby elects to convert the aggregate principal amount and
interest indicated below of this Note into shares of common stock, par value
$0.01 per share (the “Common Stock”), of Interpharm Holdings Inc., a Delaware
corporation (the “Corporation”), according to the conditions hereof, as of the
date written below.
 
Date of Conversion:
 
Aggregate Principal Amount and Interest of Note Being Converted:
 
Number of Shares of Common Stock to be Issued:
 
Applicable Conversion Price:
     
Please issue the Common Stock into which this Note are being converted, in the
following name and to the following address:
   
Issue to:
     
Authorization:
   
By:

--------------------------------------------------------------------------------

 
Name: _______________________________
Dated:
 
Account Number (if electronic book entry transfer):
 
Transaction Code Number (if electronic book entry transfer):
 


--------------------------------------------------------------------------------

 

ACKNOWLEDGEMENT
 
The Corporation hereby acknowledges this Conversion Notice and hereby directs
[transfer agent] to issue the above indicated number of shares of Common Stock
in accordance with the Transfer Agent Instructions dated November __, 2007 from
the Corporation and acknowledged and agreed to by [transfer agent].
 
INTERPHARM HOLDINGS INC.
     
By:  

--------------------------------------------------------------------------------

 
Name: _____________________________________
 
 
Title: _____________________________________ 

 

--------------------------------------------------------------------------------




Exhibit II
 
FORM OF EXERCISE NOTICE
 
(To be executed by the Holder to exercise the right to purchase shares of Common
Stock under the foregoing Warrant)
 
To: INTERPHARM HOLDINGS INC.
 
The undersigned is the Holder of Warrant No. _______ (the “Warrant”) issued by
Interpharm Holdings Inc., a Delaware corporation (the “Corporation”).
Capitalized terms used herein and not otherwise defined have the respective
meanings set forth in the Warrant.
 
(a) The Warrant is currently exercisable to purchase a total of ______________
Warrant Shares.
 
(b) The undersigned Holder hereby exercises its right to purchase
_________________ Warrant Shares pursuant to the Warrant.
 
(c) The Holder intends that payment of the Exercise Price shall be made as
(check one):
 
____ “Cash Exercise”
 
____ “Cashless Exercise” (if permitted)
 
(d) If the holder has elected a Cash Exercise, the holder shall pay the sum of
$____________ to the Company in accordance with the terms of the Warrant.
 
(e) Pursuant to this exercise, the Company shall deliver to the holder
_______________ Warrant Shares in accordance with the terms of the Warrant.
 
Dated: _______________, ______
Name of Holder:
     
(Print) _______________________________________
 
By: 

--------------------------------------------------------------------------------

 
Name: ______________________________________
 
Title: _______________________________________


--------------------------------------------------------------------------------

 

ACKNOWLEDGEMENT
 
The Corporation hereby acknowledges this Exercise Notice and hereby directs
[transfer agent] to issue the above indicated number of shares of Common Stock
in accordance with the Transfer Agent Instructions dated November __, 2007 from
the Corporation and acknowledged and agreed to by [transfer agent].
 
INTERPHARM HOLDINGS INC.
     
By:  

--------------------------------------------------------------------------------

 
Name: _____________________________________
  Title: ______________________________________
  




--------------------------------------------------------------------------------



Exhibit III
 
[Counsel’s Letterhead]

 
[Transfer Agent]

 
To Whom It May Concern:
 
We are counsel to Interpharm Holdings Inc., a Delaware corporation (the
“Company”), and have represented the Company in connection with the Company’s
recent filing of a Registration Statement on Form [SB-2/S-3] (File No. ______)
(the “Registration Statement”) with the Securities and Exchange Commission (the
“SEC”) relating to ____ shares of the Company’s common stock of the Company, par
value $0.01 per share (the “Registrable Securities”), issued or to be issued to
the selling stockholders (the “Selling Stockholders”) listed in the selling
stockholders table at pages __ of the final prospectus, a copy of which is
attached hereto as Exhibit A.
 
In connection with the foregoing, we advise you that the SEC has entered an
order declaring the Registration Statement effective under the Securities Act of
1933, as amended (the “1933 Act”), on _______ __, 200__. We have no knowledge
that any stop order suspending its effectiveness has been issued or that any
proceedings for that purpose are pending before, or threatened by, the SEC.
 
Very truly yours,


cc: [LIST NAME OF HOLDERS]
 

--------------------------------------------------------------------------------

